Exhibit 10.1

 

 EXECUTION COPY

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

[ex10-1img001.gif]

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

October 21, 2014

 

Among

 

ETHAN ALLEN GLOBAL, INC.
as Borrower

 

ETHAN ALLEN INTERIORS INC.

 

The Other Loan Parties Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION
as Documentation Agent

 

--------------------------------------------------------------------------------

  

J.P. MORGAN SECURITIES LLC and CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 CHASE BUSINESS CREDIT

  

 
 

--------------------------------------------------------------------------------

 

  

Table of Contents

          Page

Article I Definitions  

1      

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

36

SECTION 1.03.

Terms Generally

36

SECTION 1.04.

Accounting Terms; GAAP

36

SECTION 1.05.

Pro Forma Adjustments for Acquisitions and Dispositions

37

SECTION 1.06.

Status of Obligations

37

SECTION 1.07.

Amendment and Restatement of the Existing Credit Agreement

37

   

Article II The Credits  

  38    

SECTION 2.01.

Commitments

38

SECTION 2.02.

Loans and Borrowings

38

SECTION 2.03.

Requests for Borrowings

39

SECTION 2.04.

Protective Advances

39

SECTION 2.05.

Swingline Loans and Overadvances

40

SECTION 2.06.

Letters of Credit

41

SECTION 2.07.

Funding of Borrowings

45

SECTION 2.08.

Interest Elections

45

SECTION 2.09.

Termination and Reduction of Commitments; Increase in Revolving Commitments

46

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt

48

SECTION 2.11.

Prepayment of Loans

49

SECTION 2.12.

Fees

50

SECTION 2.13.

Interest

51

SECTION 2.14.

Alternate Rate of Interest

52

SECTION 2.15.

Increased Costs

52

SECTION 2.16.

Break Funding Payments

54

SECTION 2.17.

Withholding of Taxes; Gross-Up

54

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

57

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

60

SECTION 2.20.

Defaulting Lenders

60

SECTION 2.21.

Returned Payments

62

SECTION 2.22.

Banking Services and Swap Agreements

62

   

Article III Representations and Warranties  

63    

SECTION 3.01.

Organization; Powers

63

SECTION 3.02.

Authorization; Enforceability

63

SECTION 3.03.

Governmental Approvals; No Conflicts

63

SECTION 3.04.

Financial Condition; No Material Adverse Change

63

SECTION 3.05.

Properties

63

SECTION 3.06.

Litigation and Environmental Matters

64

SECTION 3.07.

Compliance with Laws and Agreements

65

SECTION 3.08.

Investment Company Status

65

SECTION 3.09.

Taxes

65

  

 
i 

--------------------------------------------------------------------------------

 

 

SECTION 3.10.

ERISA

65

SECTION 3.11.

Disclosure

65

SECTION 3.12.

Material Agreements

65

SECTION 3.13.

Solvency

65

SECTION 3.14.

Insurance

66

SECTION 3.15.

Capitalization and Subsidiaries

66

SECTION 3.16.

No Burdensome Restrictions

66

SECTION 3.17.

Federal Reserve Regulations

66

SECTION 3.18.

Security Interest in Collateral

66

SECTION 3.19.

Employment Matters

66

SECTION 3.20.

Common Enterprise

67

SECTION 3.21.

Credit Card Processors

67

SECTION 3.22.

Anti-Corruption Laws and Sanctions

67

   

Article IV Conditions  

  67    

SECTION 4.01.

Effective Date

67

SECTION 4.02.

Each Credit Event

69

   

Article V Affirmative Covenants  

  70    

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

70

SECTION 5.02.

Notices of Material Events

73

SECTION 5.03.

Existence; Conduct of Business

74

SECTION 5.04.

Payment of Obligations

74

SECTION 5.05.

Maintenance of Properties

74

SECTION 5.06.

Books and Records; Inspection Rights

74

SECTION 5.07.

Compliance with Laws

75

SECTION 5.08.

Use of Proceeds

75

SECTION 5.09.

Insurance

75

SECTION 5.10.

Casualty and Condemnation

75

SECTION 5.11.

Appraisals

75

SECTION 5.12.

Field Examinations

76

SECTION 5.13.

Depository Bank

76

SECTION 5.14.

Credit Card Processors

76

SECTION 5.15.

Additional Collateral; Further Assurances

76

   

Article VI Negative Covenants  

  78    

SECTION 6.01.

Indebtedness

78

SECTION 6.02.

Liens

80

SECTION 6.03.

Fundamental Changes

81

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

82

SECTION 6.05.

Asset Sales

83

SECTION 6.06.

Sale and Leaseback Transactions

84

SECTION 6.07.

Swap Agreements

84

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

84

SECTION 6.09.

Transactions with Affiliates

85

SECTION 6.10.

Restrictive Agreements

86

SECTION 6.11.

Amendment of Material Documents

86

SECTION 6.12.

Fixed Charge Coverage Ratio

86

  

 
ii 

--------------------------------------------------------------------------------

 

 

Article VII Events of Default  

  87    

Article VIII The Administrative Agent  

  89    

Article IX Miscellaneous  

  94    

SECTION 9.01.

Notices

94

SECTION 9.02.

Waivers; Amendments

96

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

99

SECTION 9.04.

Successors and Assigns

101

SECTION 9.05.

Survival

104

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

105

SECTION 9.07.

Severability

105

SECTION 9.08.

Right of Setoff

105

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

105

SECTION 9.10.

WAIVER OF JURY TRIAL

106

SECTION 9.11.

Headings

106

SECTION 9.12.

Confidentiality

106

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

106

SECTION 9.14.

USA PATRIOT Act

107

SECTION 9.15.

Disclosure

107

SECTION 9.16.

Appointment for Perfection

107

SECTION 9.17.

Interest Rate Limitation

107

SECTION 9.18.

No Advisory or Fiduciary Responsibility

107

   

Article X Loan Guaranty  

  108    

SECTION 10.01.

Guaranty

108

SECTION 10.02.

Guaranty of Payment

108

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty

108

SECTION 10.04.

Defenses Waived

109

SECTION 10.05.

Rights of Subrogation

109

SECTION 10.06.

Reinstatement; Stay of Acceleration

109

SECTION 10.07.

Information

110

SECTION 10.08.

Termination

110

SECTION 10.09.

Taxes

110

SECTION 10.10.

Maximum Liability

110

SECTION 10.11.

Contribution

110

SECTION 10.12.

Liability Cumulative

111

SECTION 10.13.

Keepwell

112

  

 
iii 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

SCHEDULES:

 

Schedule 2.01 – Commitments

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.21 – Credit Card Processors

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Forms of Opinions of Loan Parties’ Counsels

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F – List of Closing Documents

Exhibit G-1 –

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-2 –

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit G-3 –

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-4 –

U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes)

  

 
iv 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 21, 2014 (as it may be
amended or modified from time to time, this “Agreement”), among ETHAN ALLEN
GLOBAL, INC., ETHAN ALLEN INTERIORS INC., the other Loan Parties party hereto,
the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
JPMORGAN CHASE BANK, N.A., as Syndication Agent and CAPITAL ONE, NATIONAL
ASSOCIATION, as Documentation Agent.

 

WHEREAS, Holdings, the Borrower, certain other Loan Parties, the Lenders and the
Administrative Agent are currently party to that certain Credit Agreement, dated
as of May 29, 2009 (as amended prior to the date hereof, the “Existing Credit
Agreement”).

 

WHEREAS, Holdings, the Borrower, certain other Loan Parties, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to (i)
amend and restate the Existing Credit Agreement in its entirety; (ii)
re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Loan Parties.

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

 

WHEREAS, it is also the intent of the Borrower and the “Loan Guarantors” (as
referred to and defined in the Existing Credit Agreement) to confirm that all
obligations under the “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
and/or restated by the Loan Documents (as referred to and defined herein) and
that, from and after the Effective Date, all references to the “Credit
Agreement” contained in any such existing “Loan Documents” shall be deemed to
refer to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

Article I


Definitions



 



SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

  

 
1

--------------------------------------------------------------------------------

 

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent greater
than 65% of the Equity Interests of such Foreign Subsidiary being pledged to
support the Secured Obligations would cause a Deemed Dividend Issue.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $100,000,000.

 

“ALTA” means the American Land Title Association.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Holdings or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time); provided that in the case of Section 2.20
when a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment shall be disregarded in the calculation, (b) with respect to
Protective Advances or with respect to the aggregate Revolving Exposures, a
percentage based upon its share of the aggregate Revolving Exposures and the
unused Revolving Commitments; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation, (c) with respect to the Term Loans, a
percentage equal to a fraction, the numerator of which is such Lender’s Term
Loan Commitment and the denominator of which is the aggregate principal amount
of the Term Loan Commitments of all the Lenders (provided that, if the Term Loan
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate outstanding principal
amount of the Term Loans of all the Term Lenders at that time) and (d) with
respect to amounts payable by each Lender to the Administrative Agent pursuant
to Section 9.03(c), a percentage equal to a fraction the numerator of which is
such Lender’s Credit Exposure and the denominator of which is the aggregate
amount of Credit Exposures of all the Lenders.

  

 
2

--------------------------------------------------------------------------------

 

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by
Holdings, the Borrower or any Domestic Subsidiary of its Equity Interests in a
Foreign Subsidiary that is an Affected Foreign Subsidiary due to a Deemed
Dividend Issue.

 

“Applicable Rate” means:

 

(a)     for any day, with respect to any Eurodollar Revolving Loan or ABR
Revolving Loan, or with respect to the commitment fees or ticking fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread for Revolving Loans”, “ABR Spread for
Revolving Loans”, “Commitment Fee Rate” or “Ticking Fee Rate”, as the case may
be, based upon the Average Quarterly Availability during the most recently ended
fiscal quarter of Holdings:

 

 

Average Quarterly Availability

Eurodollar Spread for Revolving Loans

ABR Spread for Revolving Loans

Commitment Fee Rate

Ticking Fee Rate

Category 1

Greater than 50% of the Aggregate Revolving Commitment

1.50%

0.50%

0.25%

0.25%

Category 2

Less than or equal to 50% of the Aggregate Revolving Commitment but greater than
or equal to 30% of the Aggregate Revolving Commitment

1.625%

0.625%

0.20%

0.20%

Category 3

Less than 30% of the Aggregate Revolving Commitment

1.75%

0.75%

0.15%

0.15%

 

For purposes of the foregoing clause (a), (i) the Applicable Rate shall be
determined based upon the Borrowing Base Certificates and related information
that are delivered from time to time pursuant to Section 5.01 and (ii) each
change in the Applicable Rate resulting from a change in Average Quarterly
Availability shall be effective on the first day of the next fiscal quarter,
provided that the Average Quarterly Availability shall be deemed to be (x) in
Category 2 during the period from the Effective Date to, and including, the last
day of the fiscal quarter of Holdings ending on or about December 31, 2014 and
(y) in Category 3 (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Revolving Lenders (in the case of the “Eurodollar Spread for
Revolving Loans”, “ABR Spread for Revolving Loans” and “Commitment Fee Rate”) or
the Required Term Lenders (in the case of the “Ticking Fee Rate”), if Holdings
or the Borrower fails to deliver any Borrowing Base Certificate or related
information that is required to be delivered by them pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
each such Borrowing Base Certificate and related information pursuant to Section
5.01 is so delivered; provided further that if any Borrowing Base Certificate is
at any time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, the Applicable Rate shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand; and

  

 
3

--------------------------------------------------------------------------------

 

 

(b)     for any day, with respect to any Eurodollar Term Loan or ABR Term Loan,
as the case may be, the applicable rate per annum set forth below under the
caption “Eurodollar Spread for Term Loans” or “ABR Spread for Term Loans”, as
the case may be, based upon the Rent Adjusted Leverage Ratio applicable on such
date:

 

 

Rent Adjusted Leverage Ratio

Eurodollar
Spread for
Term Loans

ABR
Spread for
Term Loans

Category A

Less than or
equal to 4.00 to 1.00

1.75%

0.75%

Category B

Greater than 4.00 to 1.00

2.25%

1.25%

 

For purposes of the foregoing clause (b), (i) the Applicable Rate shall be
determined based upon the financial statements that are delivered from time to
time pursuant to Section 5.01 and (ii) each change in the Applicable Rate
resulting from a change in Rent Adjusted Leverage Ratio shall be effective on
the first day of the next fiscal quarter, provided that the Rent Adjusted
Leverage Ratio shall be deemed to be (x) in Category A during the period from
the Effective Date to, and including, the last day of the fiscal quarter of
Holdings ending on or about December 31, 2014 and (y) in Category B (A) at any
time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Term
Lenders, if Holdings or the Borrower fails to deliver any financial statement
that is required to be delivered by them pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until each such
financial statement pursuant to Section 5.01 is so delivered; provided further
that if any financial statement is at any time restated or otherwise revised or
if the information set forth in any financial statement otherwise proves to be
false or incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, the Applicable Rate
shall be immediately recalculated at such higher rate for any applicable periods
and shall be due and payable on demand.

 

“Appraised Real Estate Value” means the aggregate fair market value of the Real
Properties (other than any Real Property that constitutes an Excluded Asset) of
the Loan Parties as of the Term Loan Funding Date, as determined by the
Administrative Agent in its Permitted Discretion.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

  

 
4

--------------------------------------------------------------------------------

 

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Revolving Exposure of all Lenders.

 

“Availability Threshold” shall be met at any time that:

 

(a) if the aggregate outstanding principal amount of Term Loans is greater than
or equal to $25,000,000 at such time, (i) the Revolving Exposure of all Lenders
does not exceed 35% of the Aggregate Revolving Commitment at such time and (ii)
the average daily Availability during the immediately preceding 180 calendar
days is greater than 50% of the Aggregate Revolving Commitment; or

 

(b) if the aggregate outstanding principal amount of Term Loans is less than
$25,000,000 at such time, the average daily Availability during the immediately
preceding 180 calendar days is greater than 17% of the Aggregate Revolving
Commitment.

 

“Available Revolving Commitment” means, at any time, with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Exposure of such Lender at such time.

 

“Average Quarterly Availability” means, for any fiscal quarter of Holdings, an
amount equal to the average daily Availability during such fiscal quarter.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

  

 
5

--------------------------------------------------------------------------------

 

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Billing Statement” has the meaning assigned to such term in Section 2.18(g).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ethan Allen Global, Inc., a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (c) a Swingline Loan, (d) a
Protective Advance and (e) an Overadvance.

 

“Borrowing Base” means, at any time, the sum of (a) 92.5% of the Eligible Credit
Card Receivables plus (b) the lesser of (i) 85% of the Eligible Accounts at such
time and (ii) $15,000,000, plus (c) the product of 90% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by the Eligible
Inventory, valued at the lower of cost and market value (determined on a
first-in-first-out basis), at such time, plus (d) the Eligible Trademark
Component at such time minus (e) Reserves. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing
Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its Permitted Discretion.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

  

 
6

--------------------------------------------------------------------------------

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings by Persons who were neither (i) nominated by the board of
directors of the Borrower nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of Holdings by any Person or group;
(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) Holdings shall cease to own,
directly or (through another Loan Party) indirectly, 100% of the capital stock
of the Borrower.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans, Protective Advances or Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that “Collateral” shall not include any Excluded Assets.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

  

 
7

--------------------------------------------------------------------------------

 

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, and any other documents granting a Lien upon property as security for
payment of the Secured Obligations.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

 

“Commercial Letters of Credit” means all Letters of Credit other than standby
Letters of Credit.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, together with the commitment of
such Lender to acquire participations in Letters of Credit, Protective Advances,
Overadvances and Swingline Loans hereunder. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” means any accounts of any Loan Party
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between the such Loan Party and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of such Loan Party, any Loan Party and any designated
Subsidiary of Holdings are made and settled on a daily basis with no uninvested
balance remaining overnight.

 

“Credit Card Account Receivables” means any receivables due to any Loan Party on
a non-recourse basis (it being understood, for the avoidance of doubt, that
normal return policies of any Loan Party shall not be deemed to be with
recourse) in connection with purchases from and other goods and services
provided by such Loan Party from: Visa, MasterCard, American Express and such
other Credit Card Processor acceptable to the Administrative Agent in its
Permitted Discretion, in each case which have been earned by performance by such
Loan Party but not yet paid to such Loan Party by the Credit Card Processor;
provided, that Credit Card Account Receivables shall be calculated net of fees
and chargebacks owed to credit card processors and deposits, holdbacks or
escrows held by credit card processors.

  

 
8

--------------------------------------------------------------------------------

 

 

“Credit Card Processor” means a Person that provides credit card processing
services for any merchant.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to the aggregate
principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Customer Deposit Reserve” means, at any time, a reserve equal to 25% of the
aggregate amount of deposits paid by customers of any Loan Party for the
purchase of goods.

 

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to Holdings, the Borrower or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing materially adverse tax consequences to Holdings, the
Borrower or such parent Domestic Subsidiary, in each case as determined by
Holdings and the Borrower in their commercially reasonable judgment acting in
good faith and in consultation with their legal and tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Document” has the meaning assigned to such term in the Security Agreement.

  

 
9

--------------------------------------------------------------------------------

 

 

“Documentation Agent” means Capital One, National Association, in its capacity
as documentation agent for the credit facility evidenced by this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“EBITDA” means, for any period, Net Income for such period, before giving effect
to any extraordinary gains or losses or any gains or losses resulting from sales
of assets (other than sales of inventory in the ordinary course of business),
plus, (a) without duplication and to the extent deducted in computing such Net
Income, the sum of (i) income tax expense (whether paid or deferred), (ii)
Interest Expense, (iii) depreciation and amortization and (iv) any non-cash
charges (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period and any non-cash charge that relates to
the write-down or write-off of inventory), minus (b) without duplication and to
the extent included in computing such Net Income, the sum of (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(iv) taken in a prior period and (ii) any non-cash items of income for
such period, all calculated for Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

 

(a)     which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)     which (i) is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date, or (ii) has
been written off the books of such Loan Party or otherwise designated as
uncollectible;

  

 
10

--------------------------------------------------------------------------------

 

 

(d)     which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)     which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to such Loan Party
exceeds 10% of the aggregate amount of Eligible Accounts;

 

(f)     with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect;

 

(g)     which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation the form of which is satisfactory to the Administrative
Agent in its Permitted Discretion and which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (other than, for the
avoidance of doubt, normal wholesale customer return policies in respect of
warranty claims) or (vi) relates to payments of interest;

 

(h)     for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;

 

(i)     with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

(j)     which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;

 

(k)     which is owed by any Account Debtor which has sold all or a
substantially all of its assets unless the Account has been assumed by a party
of at least equal creditworthiness in the Administrative Agent’s Permitted
Discretion;

 

(l)     which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by (A) a letter of credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent or (B) security
equivalent to such a letter of credit and reasonably acceptable to the
Administrative Agent;

 

(m)     which is owed in any currency other than U.S. dollars;

 

(n)     which is owed by (i) any Governmental Authority of any country other
than the U.S. unless such Account is backed by a Letter of Credit acceptable to
the Administrative Agent in its Permitted Discretion and which is in the
possession of the Administrative Agent, or (ii) any Governmental Authority of
the U.S., or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s satisfaction;

  

 
11

--------------------------------------------------------------------------------

 

 

(o)     which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party (to the extent such stockholder owns or controls
5% or more of the Equity Interests in a Loan Party);

 

(p)     which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;

 

(q)     which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

 

(r)     which is subject to any counterclaim (to the extent asserted),
deduction, defense, setoff or dispute, but only to the extent of such
counterclaim, deduction, defense, setoff or dispute;

 

(s)     which is evidenced by any promissory note, chattel paper, or instrument;

 

(t)     which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

 

(u)     with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

 

(v)     which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

(w)     which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

 

(x)     which was created on cash on delivery terms;

 

(y)     which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the Administrative Agent has determined that such limitation is not
enforceable;

 

(z)     which is governed by the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia;

 

(aa)     in respect of which the Account Debtor is a consumer within applicable
consumer protection litigation; or

  

 
12

--------------------------------------------------------------------------------

 

 

(bb)     which the Administrative Agent determines in its Permitted Discretion
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines in its Permitted Discretion is
unacceptable.

 

In the event that an Account which was previously an Eligible Account (in an
amount of at least $5,000,000) ceases to be an Eligible Account hereunder by
virtue of the foregoing clauses (j), (k) or (l), the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Loan Party to reduce the amount of
such Account. For the avoidance of doubt, no Credit Card Account Receivable
shall constitute an Eligible Account under this Agreement.

 

“Eligible Credit Card Account Receivables” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a Credit Card Processor, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
excluded as an Eligible Credit Card Receivable pursuant to any of clauses (a)
through (l) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Account Receivable, a Credit Card Account Receivable shall indicate
no Person other than a Loan Party as payee or remittance party. Eligible Credit
Card Account Receivable shall not include any Credit Card Account Receivable if:

 

(a)     such Credit Card Account Receivable is not owned by a Loan Party and
such Loan Party does not have good or marketable title to such Credit Card
Account Receivable;

 

(b)     such Credit Card Account Receivable constitutes neither an “Account” (as
defined in the UCC) nor a “Payment Intangible” (as defined in the UCC), or such
Credit Card Account Receivable has been outstanding more than five (5) Business
Days;

 

(c)     the Credit Card Processor of the applicable credit card with respect to
such Credit Card Account Receivable is the subject of any bankruptcy or
insolvency proceedings;

 

(d)     such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

 

(e)     such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the Administrative Agent, or is subject
to any Lien whatsoever other than Permitted Encumbrances contemplated by the
processor agreements and for which appropriate reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or
maintained by the Loan Parties;

 

(f)     such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card Account
Receivable;

 

(g)     such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid or overdue Credit Card
Processor fee balances;

  

 
13

--------------------------------------------------------------------------------

 

 

(h)     such Credit Card Account Receivable is evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent;

 

(i)     such Credit Card Account Receivable has been disputed, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted, by the
related Credit Card Processor;

 

(j)     such Credit Card Account Receivable is due from a Credit Card Processor
which the Administrative Agent determines in its Permitted Discretion to be
unlikely to be collected;

 

(k)     such Credit Card Account Receivable is due from a Credit Card Processor
with respect to which a Processor Control Agreement has not been obtained; or

 

(l)     such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received in respect
thereof but not yet applied by the applicable Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion permitted herein, Eligible Inventory shall not include any Inventory:

 

(a)     which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)     which is, in the determination of the Borrower in its ordinary course of
business with the approval of the Administrative Agent in its Permitted
Discretion, unmerchantable, defective, used, unfit for sale, not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or unacceptable due to age, type, category and/or quantity;

 

(d)     with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in any material respect and which does not conform in all material
respects to all standards imposed by any Governmental Authority;

 

(e)     in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

 

(f)     which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items (except to the extent saleable as finished
goods in the ordinary course of business), bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

  

 
14

--------------------------------------------------------------------------------

 

 

(g)     which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers located outside of the U.S.; provided that Inventory
in transit from vendors and suppliers having a value (based on invoiced amounts)
not exceeding $7,000,000 in the aggregate at any time shall not be excluded from
“Eligible Inventory” pursuant to this clause (g) so long as (i) such Inventory
has been paid for in full by the applicable Loan Party, (ii) the Administrative
Agent shall have received evidence that such Inventory is covered by casualty
insurance and the Administrative Agent shall have been named as loss payee with
respect to such casualty insurance, and (iii) the Administrative Agent shall
have received a duly executed Collateral Access Agreement from the applicable
Loan Party’s customs broker with respect to such Inventory;

 

(h)     which is located in a warehouse, distribution center, regional
distribution center or depot located in any location leased by the applicable
Loan Party unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

 

(i)     which is located in a store or other retail location located in any
location leased by the applicable Loan Party in any Landlord Lien State unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement, (ii) a Rent Reserve has been established by the Administrative Agent
in its Permitted Discretion or (iii) the landlord has waived any applicable lien
pursuant to documentation satisfactory to the Administrative Agent in its
Permitted Discretion;

 

(j)     which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require in its Permitted Discretion or (ii) a
Rent Reserve has been established by the Administrative Agent in its Permitted
Discretion;

 

(k)     which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

 

(l)     which is a discontinued product or component thereof;

 

(m)     which is the subject of a consignment by the applicable Loan Party as
consignor;

 

(n)     which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is satisfied in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
without (i) the consent of each applicable licensor, (ii) infringing the rights
of such licensor, (iii) violating any contract with such licensor, or (iv)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(o)     which is not reflected in a current perpetual inventory report of the
applicable Loan Party;

 

(p)     for which reclamation rights have been asserted by the seller; or

  

 
15

--------------------------------------------------------------------------------

 

 

(q)     which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

 

“Eligible Trademarks” means, at any time, the Trademarks of a Loan Party which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder. Without limiting the Administrative Agent’s
Permitted Discretion as provided herein, Eligible Trademarks shall not include
any Trademark:

 

(a)     which is not subject to a first priority perfected Lien in favor of the
Administrative Agent; or

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent.

 

In the event that a Trademark which was previously an Eligible Trademark ceases
to be an Eligible Trademark hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

“Eligible Trademark Component” means, at any time, an amount equal to the sum of
the following amounts calculated for each Eligible Trademark of the Loan
Parties: the applicable Trademark Amortization Factor for such Eligible
Trademark multiplied by 50% of the Net Orderly Liquidation Value identified in
the most recent trademark appraisal ordered by the Administrative Agent of such
Eligible Trademark.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, injunctive or equitable relief, fines, penalties or indemnities),
of Holdings or any Subsidiary directly or indirectly resulting from or based
upon (a) a violation or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release,
presence or threatened Release of any Hazardous Materials into the environment
or within any facility, building or fixture or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

  

 
16

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means all Real Property of the Loan Parties, other than the
Specified Real Property.

 

“Excluded Subsidiary” means, at any time, any Subsidiary of the Borrower
identified on Schedule 3.15 as an “Excluded Subsidiary” and that has not ceased
to be an “Excluded Subsidiary” as provided below; provided that such Subsidiary
does not own assets or properties that, together with the assets and properties
owned by all other Subsidiaries that are treated as “Excluded Subsidiaries”,
have a book value, in the aggregate, in excess of $10,000,000, (b) did not,
during the period of four consecutive fiscal quarters of the Borrower ended on
the most recent date for which quarterly or annual financial statements of
Holdings are available, have revenues that, together with the revenues of all
other Subsidiaries that are treated as “Excluded Subsidiaries”, accounted for
more than 5% of the consolidated revenues of the Borrower and its Subsidiaries
during such period, and (c) does not have any Indebtedness or any other material
liabilities. At any time the Borrower may, and shall if one or more Excluded
Subsidiaries fail to satisfy one or more of the conditions described in clauses
(a) through (c) above, notify the Administrative Agent that one or more Excluded
Subsidiaries shall cease to constitute an “Excluded Subsidiary”, whereupon such
Subsidiary or Subsidiaries shall cease to constitute an “Excluded Subsidiary”
for all purposes hereof. The Borrower may not designate any Subsidiary that is
not an Excluded Subsidiary as an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an ECP at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

  

 
17

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f); and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Covenant Exemption Period” means the period (a) commencing on any
date following the Term Loan Funding Date on which both of the following events
have occurred: (i) the aggregate outstanding principal amount of the Term Loans
is less than $25,000,000 and (ii) the Fixed Charge Coverage Ratio equals or
exceeds 1.25 to 1.00 as of the last day of the most recently completed fiscal
quarter for which financial statements are available and (b) ending on the first
date thereafter, if any, on which the average daily Availability during the
immediately preceding 30 calendar days is less than 15% of the Aggregate
Revolving Commitment.

  

 
18

--------------------------------------------------------------------------------

 

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the assistant treasurer or
controller for purposes of giving notices.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus cash Rentals, plus prepayments and scheduled principal
payments on Indebtedness made during such period, plus expense for taxes paid in
cash, plus dividends or distributions paid in cash, plus Capital Lease
Obligation payments, plus cash contributions to any Plan, all calculated for
Holdings and its Subsidiaries on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA,
plus cash Rentals, minus the unfinanced portion of Capital Expenditures to (b)
Fixed Charges, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP for such period.

 

“Flood Laws” has the meaning assigned to such term in Article VIII.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing (x) any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and (y) any obligation
of the guarantor, direct or indirect, (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) Indebtedness of the primary obligor
or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of any Indebtedness of the
primary obligor of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay Indebtedness of the primary
obligor or (d) as an account party in respect of any letter of credit or letter
of guaranty issued to support Indebtedness; provided, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

  

 
19

--------------------------------------------------------------------------------

 

 

“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Holdings” means Ethan Allen Interiors Inc., a Delaware corporation.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out and (l) any other Off-Balance Sheet Liability. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including, but without duplication, that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Borrower and its Subsidiaries for such period in accordance with
GAAP.

  

 
20

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, with
the consent of each Lender, twelve) months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) Chase, in its capacity as the issuer of Letters of
Credit hereunder and (b) any other Revolving Lender from time to time designated
by the Borrower as an Issuing Bank, with the consent of such Revolving Lender
and the Administrative Agent, in which case the term “Issuing Bank” shall mean
Chase and each such Revolving Lender, individually or collectively as the
context shall require, and their respective successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.

  

 
21

--------------------------------------------------------------------------------

 

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

“Landlord Lien State” means any jurisdiction the laws of which provide for the
liens in favor of the landlords of such jurisdiction to have priority over the
liens of the Administrative Agent on Inventory; provided that if the laws of any
such jurisdiction are changed after the Effective Date so as to provide for the
liens in favor of the Administrative Agent on Inventory to have priority over
the liens in favor of the landlords of such jurisdiction, then such jurisdiction
shall no longer be a “Landlord Lien State” as such term is used herein.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of Commercial LC Exposure and Standby
LC Exposure. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.09 or an Assignment
and Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

  

 
22

--------------------------------------------------------------------------------

 

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(f) of this Agreement, any Letter of Credit applications, the
Collateral Documents and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent, any Lenders or any Secured Parties and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent, any
Lender or any Secured Party in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, the Borrower, the Borrower’s Material Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of Holdings,
or the Borrower, or the Borrower and the Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, or the Administrative
Agent’s Liens (on behalf of itself and the Secured Parties) on the Collateral or
the priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Banks, the Lenders or the Secured Parties
thereunder.

 

“Material Domestic Subsidiaries” means each Domestic Subsidiary which, as of the
most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than ten percent (10%) of Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Total Assets of all Subsidiaries that are not Material Domestic Subsidiaries
exceeds ten percent (10%) of Total Assets as of the end of any such fiscal
quarter, Holdings (or, in the event Holdings has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.

 

“Material Foreign Subsidiaries” means each Foreign Subsidiary which, as of the
most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than ten percent (10%) of Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Total Assets of all Subsidiaries that are not Material Foreign Subsidiaries
exceeds ten percent (10%) of Total Assets as of the end of any such fiscal
quarter, Holdings (or, in the event Holdings has failed to do so within ten (10)
days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

  

 
23

--------------------------------------------------------------------------------

 

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means the earlier of (a) October 21, 2019 and (b) any date on
which the Revolving Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Monthly FCCR Testing Period” shall be in effect at any time that (a) the
Revolving Exposure of all Lenders is greater than 35% of the Aggregate Revolving
Commitment or (b) the average daily Availability during the immediately
preceding 180 calendar days is less than or equal to 50% of the Aggregate
Revolving Commitment.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on Real Property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Negative Covenant Permission Trigger” means (a) no Default or Event of Default
has occurred and is continuing prior to making such acquisition (in the case of
a Permitted Acquisition), Restricted Payment (in the case of Section 6.08(a)) or
payment (in the case of Section 6.08(b)) or would arise after giving effect
(including pro forma effect) thereto, (b) Availability equals or exceeds an
amount equal to the greater of (i) 20% of the Aggregate Revolving Commitment at
such time and (ii) $20,000,000, prior thereto as well as after giving effect
(including pro forma effect at the time thereof and for the six (6) month period
following such acquisition or payment as determined based on the updated
Projections most recently delivered to the Lenders, which Projections (x) shall
have been delivered no later than the date that is thirty (30) days prior to
such acquisition or payment and (y) must be reasonably satisfactory to the
Administrative Agent) thereto and (c) Holdings and the Borrower are in
compliance, on a pro forma basis after giving effect thereto (excluding
synergies or cost savings in the case of an acquisition), with the covenant
contained in Section 6.12 recomputed as of the last day of the most recently
ended fiscal quarter (or fiscal month, if applicable) of Holdings for which
financial statements are available.

  

 
24

--------------------------------------------------------------------------------

 

 

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Holdings or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Holdings or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. Any Requirement of Law that a dividend be
declared by the board of directors or similar governing body of a Subsidiary
shall not be deemed a restriction described in clause (c) above.

 

“Net Orderly Liquidation Value” means, with respect to Inventory or Trademarks
of any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“Non-Defaulting Revolving Lenders” has the meaning assigned to such term in
Section 2.20(c)(i).

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Loan Parties
to the Lenders or to any of the Lenders, the Administrative Agent, any Issuing
Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

  

 
25

--------------------------------------------------------------------------------

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 9.04(b).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, lease (other
than a customary real estate lease), merger, consolidation or otherwise) or
series of related acquisitions by Holdings, the Borrower or any Subsidiary of
(i) all or substantially all the assets of or (ii) all or substantially all the
Equity Interests in, a Person or division or line of business of a Person, if,
at the time of and immediately after giving effect thereto, (a) no Default has
occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as Holdings and its
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Section
5.15 shall have been taken, (d) the Negative Covenant Permission Trigger is
satisfied and (e) in the case of an acquisition or merger involving Holdings,
the Borrower or a Subsidiary, Holdings, the Borrower or such Subsidiary is the
surviving entity of such merger and/or consolidation.

  

 
26

--------------------------------------------------------------------------------

 

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

 

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of Holdings or any Subsidiary; and

 

(g)     liens arising by virtue of any statutory, common law or contractual
provisions relating to bankers’ liens, right of set-off or similar rights and
remedies;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

  

 
27

--------------------------------------------------------------------------------

 

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)     other investments made in accordance with Holdings’ investment policy as
in effect on the Effective Date and without giving effect to any amendments,
modifications or supplements thereto unless the same are approved by the
Administrative Agent in its Permitted Discretion.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

 

“Prepayment Event” means:

 

(a)     any sale, transfer or other disposition (excluding a sale, transfer or
disposition of Real Property pursuant to a transaction permitted by Sections
6.01(n) and 6.06) of any Collateral, other than dispositions described in
Section 6.05(a); or

 

(b)     any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; or

 

(c)     the issuance by Holdings or the Borrower of any Equity Interests, or the
receipt by Holdings or the Borrower of any capital contribution, other than any
issuance by the Borrower of common Equity Interests to, or receipt of any such
capital contribution from, Holdings and other than in connection with employee
and director compensation, incentive and benefit plans and other than in
connection with acquisitions or in payment of or exchange for debt; or

 

(d)     the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Processor Control Agreement” means, with respect to any Credit Card Processor
providing credit card processing services for or on behalf of any Loan Party, an
agreement in form and substance reasonably satisfactory to the Administrative
Agent in its Permitted Discretion, executed and delivered by the applicable Loan
Party, such Credit Card Processor and the Administrative Agent, pursuant to
which such Credit Card Processor shall agree, among other things, to follow
instructions originated by the Administrative Agent regarding amounts payable by
such Credit Card Processor to such Loan Party pursuant to the applicable credit
card processing agreement without the further consent of such Loan Party under
circumstances specified therein, as such agreement may be amended, supplemented
or otherwise modified from time to time.

  

 
28

--------------------------------------------------------------------------------

 

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Specified Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Real Property” means real property and all related fixtures, cooling, heating
and other building systems located thereon and all improvements thereto
(including any parking lot located thereon).

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

“Rent Adjusted Leverage Ratio” means, for any period, the ratio of (a) the sum
of (i) Total Indebtedness as of the last day of such period plus (ii) the
product of six (6) multiplied by Rentals to (b) EBITDA plus Rentals, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP for such period.

 

“Rentals” means, with reference to any period, the aggregate fixed amounts
payable in cash by Holdings and its Subsidiaries under any operating leases,
calculated on a consolidated basis for Holdings and its Subsidiaries for such
period in accordance with GAAP.

 

“Rent Reserve” with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to two (2) months’ rent
at such store, warehouse distribution center, regional distribution center or
depot.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

  

 
29

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, Lenders (but at least two (2) such
Lenders during such time when there is more than one (1) Lender but no more than
three (3) Lenders) having Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Credit Exposures and unused Commitments at
such time, except as provided in Section 2.20(b).

 

“Required Revolving Lenders” means, at any time, Lenders (but at least two (2)
such Lenders during such time when there is more than one (1) Revolving Lender
but no more than three (3) Revolving Lenders) having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the
aggregate Revolving Exposures and the aggregate unused Revolving Commitments at
such time.

 

“Required Term Lenders” means, at any time, Lenders (but at least two (2) such
Lenders during such time when there is more than one (1) Term Lender but no more
than three (3) Term Lenders) having outstanding Term Loans (or, prior to the
termination of the Term Loan Commitments, the unused Term Loan Commitments)
representing more than 50% of the sum of the aggregate principal amount of all
outstanding Term Loans (or, prior to the termination of the Term Loan
Commitments, the aggregate unused Term Loan Commitments) at such time.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent Reserves, Customer Deposit Reserves, reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts and/or
Credit Card Account Receivables, reserves for Inventory shrinkage, reserves for
customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Obligations, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, unindemnified or underindemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) without duplication with respect to
the Collateral or any Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or the Borrower or any Subsidiary or
any option, warrant or other right to acquire any such Equity Interests in
Holdings or the Borrower or any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $100,000,000.

  

 
30

--------------------------------------------------------------------------------

 

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure, plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time, plus (c) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of Holdings, the Borrower and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and Affiliate of such Lender in respect of Swap
Obligations and Banking Services Obligations owed to such Person by Holdings,
the Borrower or any Subsidiary, (iv) each indemnified party under Section 9.03
in respect of the obligations and liabilities of Holdings, the Borrower or any
Subsidiary to such Person hereunder and under the other Loan Documents, and (v)
their respective successors and (in the case of a Lender, permitted) transferees
and assigns.

  

 
31

--------------------------------------------------------------------------------

 

 

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, between the Loan Parties and the Administrative Agent, for the benefit
of the Administrative Agent and the Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person for the benefit of the Administrative Agent and the other Secured
Parties, as the same may be amended, restated or otherwise modified from time to
time.

 

“Senior Note Indenture” means that certain Indenture, dated as of September 27,
2005, by and among the Borrower, as Issuer, Holdings and certain of its
Subsidiaries, as Guarantors, and U.S. Bank National Association, as Trustee.

 

“Senior Note Obligations” means the Indebtedness and other obligations of
Holdings and its Subsidiaries under the Senior Note Indenture, relating to the
issuance of 5.375% Senior Notes due 2015, in the aggregate principal amount of
$200,000,000, and all other agreements, instruments, documents and certificates
executed and/or delivered in connection therewith.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Specified Real Property” means, collectively, (a) the Real Property of the Loan
Parties that is specifically identified as “Specified Real Property” on Schedule
3.05 hereto and (b) such other Real Property, if any, that is included as
“Specified Real Property” by written agreement of the Borrower and the
Administrative Agent from time to time.

 

“Specified Swap Obligation” means, with respect to any Loan Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

  

 
32

--------------------------------------------------------------------------------

 

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent in its Permitted
Discretion.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Holdings, the Borrower
or a Loan Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Chase in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Syndication Agent” means Chase in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

  

 
33

--------------------------------------------------------------------------------

 

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment or holding any Term Loans.

 

“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on April 21, 2015.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans on the Term Loan Funding Date, as such
commitment may be reduced from time to time pursuant to Section 2.09 and
assignments by or to such Lender pursuant to Section 9.04 and (b) as to all Term
Lenders, the aggregate commitment of all Term Lenders to make Term Loans, which
aggregate commitment on the Effective Date shall be the lesser of (i)
$50,000,000 and (ii) 75% of the Appraised Real Estate Value. The initial amount
of each Lender’s Term Loan Commitment is set forth on Schedule 2.01 or in the
most recent Assignment and Assumption executed by such Term Lender, as
applicable. Notwithstanding the foregoing, for purposes of calculating the
ticking fee pursuant to Section 2.12(a), the “Term Loan Commitment” of each
Lender shall be calculated without giving effect to any potential reduction in
its commitment to make Term Loans as a result of the Appraised Real Estate
Value. After advancing the Term Loan, each reference to a Term Lender’s Term
Loan Commitment shall refer to such Term Lender’s Applicable Percentage of the
Term Loans.

 

“Term Loan Funding Conditions” means the following conditions precedent:

 

(a)     the Administrative Agent’s receipt, with respect to each Real Property
(other than any Real Property constituting an Excluded Asset), of each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) a Mortgage on such property; (ii) evidence that a counterpart of the
Mortgage on such property has been recorded in the place necessary, in the
Administrative Agent’s judgment, to create a valid and enforceable first
priority Lien in favor of the Administrative Agent for the benefit of itself and
the Secured Parties; (iii) ALTA or other mortgagee’s title policy; (iv) an ALTA
survey prepared and certified to the Administrative Agent by a surveyor
acceptable to the Administrative Agent; (v) an opinion of counsel in the state
in which such Real Property is located, in form and substance and from counsel
reasonably satisfactory to the Administrative Agent; (vi) if such Real Property
is determined by the Administrative Agent to be in a flood zone, a flood
notification form signed by the applicable Loan Party and evidence that flood
insurance is in place for the building and contents; (vii) a current appraisal
of such Real Property prepared by an appraiser reasonably acceptable to the
Administrative Agent, such appraisal to be in form and substance satisfactory to
the Administrative Agent and the Term Lenders; (viii) environmental review
reports with respect to such Real Property from firm(s) satisfactory to the
Administrative Agent (and any environmental hazards or liabilities identified in
any such environmental review report shall indicate the Loan Parties’ plans with
respect thereto); and (ix) such other information, documentation, and
certifications as are customary for real estate transactions of this type or as
may be reasonably required by the Administrative Agent;

 

(b)     the Administrative Agent’s completion, and satisfaction in all respects
with the results of, any other due diligence process with respect to the Real
Property of the Loan Parties (other than any Real Property that constitutes an
Excluded Asset), including, without limitation, with respect to physical
facilities, environmental audit(s), appraisal(s), insurance matters, title
matters and certificate(s) of occupancy; and

  

 
34

--------------------------------------------------------------------------------

 

 

(c)     the Administrative Agent’s receipt of evidence reasonably satisfactory
to it that the Senior Note Indenture and all notes issued thereunder have been
terminated and cancelled, all Liens and guarantees thereunder have been
terminated, and all Senior Note Obligations have been fully repaid.

 

“Term Loan Funding Date” means a Business Day during the Term Loan Availability
Period on which the Term Loan Funding Conditions (and the other conditions set
forth in Section 4.02) have been satisfied (or waived in accordance with Section
9.02). Upon the funding of the Term Loan on a particular date, such date shall
be deemed to be the Term Loan Funding Date.

 

“Term Loans” means the Term Loans extended by the Term Lenders to the Borrower
pursuant to Section 2.01(b) hereof.

 

“Total Assets” means, as of the date of any determination thereof, total assets
of Holdings and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Trademarks” has the meaning assigned to such term in the Security Agreement.

 

“Trademark Amortization Factor” means, with respect to any Eligible Trademark on
any date of determination, 1 minus a fraction, the numerator of which is the
number of full fiscal quarters of Holdings elapsed as of such date (including
any such fiscal quarter ending on such date) since December 31, 2014 (or, if
later, the date of the Administrative Agent’s receipt of the results of the most
recently completed appraisal of such Eligible Trademark ordered by the
Administrative Agent) and the denominator of which is 40.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

  

 
35

--------------------------------------------------------------------------------

 

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
Holdings, Borrower or any Subsidiary at “fair value”, as defined therein, (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) without giving effect to any change to, or modification of,
GAAP which would require the capitalization of leases characterized as
“operating leases” as of the Effective Date.

  

 
36

--------------------------------------------------------------------------------

 

 

SECTION 1.05.     Pro Forma Adjustments for Acquisitions and Dispositions. To
the extent Holdings or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters (or twelve
consecutive months, if applicable) of Holdings most recently ended, the Rent
Adjusted Leverage Ratio and Fixed Charge Coverage Ratio shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to the acquisition or the
disposition of assets, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act of 1933, as amended, as interpreted
by the SEC, and as certified by a Financial Officer), as if such acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four quarter (or twelve
month, as applicable) period.

 

SECTION 1.06.     Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.07.     Amendment and Restatement of the Existing Credit Agreement.
The parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to and shall not constitute a
novation. All loans made and obligations incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Secured Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent,” the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) Letters of
Credit which remain outstanding on the Effective Date shall continue as Letters
of Credit under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Obligations” with any Lender or any Affiliate of any
Lender which are outstanding on the Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents, (d) the liens and security
interests in favor of the Administrative Agent for the benefit of the Secured
Parties securing payment of the Secured Obligations (and all filings with any
Governmental Authority in connection therewith) are in all respects continuing
and in full force and effect with respect to all Secured Obligations, (e) the
Administrative Agent shall, in consultation with the Borrower, make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in the judgment of the Administrative Agent in order that each such
Lender’s outstanding Revolving Loans hereunder reflect such Lender’s ratable
share of the outstanding Revolving Loans on the Effective Date, (f) the Loan
Parties hereby agree to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Loans and such reallocation described above, in each case on the
terms and in the manner set forth in Section 2.16 of the Existing Credit
Agreement, and (g) each of the Loan Parties reaffirms the terms and conditions
of the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) executed by it, as modified and/or restated by the “Loan Documents”
(as referred to and defined herein), and acknowledges and agrees that each “Loan
Document” (as referred to and defined in the Existing Credit Agreement) executed
by it, as modified and/or restated by the “Loan Documents” (as referred to and
defined herein), remains in full force and effect and is hereby ratified,
reaffirmed and confirmed

  

 
37

--------------------------------------------------------------------------------

 

 

Article II


The Credits



 



SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the Borrower
in dollars from time to time during the Revolving Credit Availability Period in
an aggregate principal amount that will not result in (i) such Revolving
Lender’s Revolving Exposure exceeding such Revolving Lender’s Revolving
Commitment or (ii) the total Revolving Exposures exceeding the lesser of (x) the
Aggregate Revolving Commitment or (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05 and
(b) each Term Lender with a Term Loan Commitment agrees to make a Term Loan to
the Borrower on the Term Loan Funding Date, in an amount equal to such Term
Lender’s Term Loan Commitment by making immediately available funds available to
the Administrative Agent’s designated account, not later than the time specified
by the Administrative Agent. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

 

SECTION 2.02.     Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance, any Overadvance and any Swingline Loan shall
be made in accordance with the procedures set forth in Sections 2.04 and 2.05.

 

(b)     Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

  

 
38

--------------------------------------------------------------------------------

 

 

(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $2,000,000. ABR Borrowings may be in
any amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

 

(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:

 

(i)     the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing; and

 

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.     Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $10,000,000; provided further that, the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the Aggregate Revolving Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be ABR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by 100% of the Lenders (other than any Defaulting
Lender or any Lender that is (or whose Affiliate is) the Administrative Agent).
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof. At any time that there is
sufficient Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Revolving Lenders to fund their risk
participations described in Section 2.04(b).

  

 
39

--------------------------------------------------------------------------------

 

 

(b)     Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Revolving Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Revolving Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Revolving Lender, such Revolving Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

SECTION 2.05.     Swingline Loans and Overadvances. (a) The Administrative
Agent, the Swingline Lender and the Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Lenders and in the amount requested, same day
funds to the Borrower on the applicable Borrowing date to the Funding Account
(each such Loan made solely by the Swingline Lender pursuant to this Section
2.05(a) is referred to in this Agreement as a “Swingline Loan”), with settlement
among them as to the Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(d). Each Swingline Loan shall be subject to all the terms
and conditions applicable to other ABR Revolving Loans funded by the Revolving
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account. In addition, the Borrower hereby authorizes
the Swingline Lender to, and the Swingline Lender shall, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 2:00 p.m., New York City time, on each Business Day,
make available to the Borrower by means of a credit to the Funding Account, the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Controlled Disbursement Account that day (as determined based on notice from
the Administrative Agent). The aggregate amount of Swingline Loans outstanding
at any time shall not exceed $10,000,000. The Swingline Lender shall not make
any Swingline Loan if the requested Swingline Loan exceeds Availability (before
giving effect to such Swingline Loan). All Swingline Loans shall be ABR
Borrowings.

  

 
40

--------------------------------------------------------------------------------

 

 

(b)     Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrower’s failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount not
to exceed $10,000,000 at any time, no Overadvance may remain outstanding for
more than forty-five (45) days and no Overadvance shall cause any Lender’s
Revolving Exposure to exceed its Revolving Commitment; provided that, the
Required Revolving Lenders may at any time revoke the Administrative Agent’s
authorization to make Overadvances. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.

 

(c)     Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Loan.

 

(d)     The Administrative Agent, on behalf of the Swingline Lender, shall
effect settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 1:00 p.m., New York City time, on the date of such
requested Settlement (the “Settlement Date”). Each Revolving Lender (other than
the Swingline Lender, in the case of the Swingline Loans) shall transfer the
amount of such Revolving Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
effected to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.07.

 

SECTION 2.06.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Revolving
Credit Availability Period. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). The letters of credit issued, or deemed to be issued, under
the Existing Credit Agreement (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.

  

 
41

--------------------------------------------------------------------------------

 

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the relevant Issuing Bank) to an Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by such Issuing Bank, the Borrower also shall
submit a letter of credit application and (in the case of a commercial Letter of
Credit) a master agreement for the issuance of commercial Letters of Credit, in
each case on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $35,000,000, (ii) the Standby LC Exposure shall not
exceed $30,000,000 and (iii) the total Revolving Exposures shall not exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.

 

(c)     Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.

 

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Revolving Lenders, each Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the relevant Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

  

 
42

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

  

 
43

--------------------------------------------------------------------------------

 

 

(g)     Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)     Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans and such interest
shall be payable on the date when such reimbursement is due; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)     Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties (the “LC Collateral Account”), an amount in cash
equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and Permitted Discretion of the Administrative Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all such Defaults have been cured or waived.

  

 
44

--------------------------------------------------------------------------------

 

 

SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank and (ii) a Protective Advance
or an Overadvance shall be retained by the Administrative Agent.

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

  

 
45

--------------------------------------------------------------------------------

 

 

(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

 

(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.09.     Termination and Reduction of Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, (i) the Term Loan
Commitments shall terminate on the earliest of (x) the last day of the Term Loan
Availability Period, (y) the Term Loan Funding Date and (z) the Maturity Date
and (ii) the Revolving Commitments shall terminate on the Maturity Date.

  

 
46

--------------------------------------------------------------------------------

 

 

(b)     The Borrower may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 103% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

 

(c)     The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Exposures would exceed the lesser of
the Aggregate Revolving Commitment and the Borrowing Base.

 

(d)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

 

(e)     The Borrower shall have the right to increase the Aggregate Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000, (ii) the
aggregate amount of such increases in the Aggregate Revolving Commitment
pursuant to this Section 2.09(e) shall not exceed $50,000,000 during the term of
this Agreement, (iii) after giving effect thereto, the Aggregate Revolving
Commitment shall not exceed $150,000,000, (iv) the Administrative Agent has
approved the identity of any such new Lender, such approval not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder and (vi) the procedure described in Section
2.09(f) have been satisfied. Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder at any time.

 

(f)     Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrower and the
Lender(s) being added or increasing their Revolving Commitment. As a condition
precedent to such an increase, Borrower shall deliver to the Administrative
Agent (i) a certificate of each Loan Party signed by an authorized officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (1)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (2) no Default exists and (ii)
legal opinions and documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Loan Parties.

  

 
47

--------------------------------------------------------------------------------

 

 

(g)     Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise
Schedule 2.01 to reflect such increase and shall distribute such revised
Schedule 2.01 to each of the Lenders and the Borrower, whereupon such revised
Schedule 2.01 shall replace the old Schedule 2.01 and become part of this
Agreement. On the Business Day following any such increase, all outstanding ABR
Loans shall be reallocated among the Lenders (including any newly added Lenders)
in accordance with the Lenders’ respective revised Applicable Percentages.
Eurodollar Loans shall not be reallocated among the Lenders prior to the
expiration of the applicable Interest Period in effect at the time of any such
increase.

 

SECTION 2.10.     Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent and (iii) to the Administrative Agent the
then unpaid principal amount of each Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent. The Borrower shall repay the
outstanding principal amount of the Term Loans by making principal payments on
the first Business Day of each calendar quarter ending after the first full
calendar quarter following the Term Loan Funding Date in equal quarterly
principal payment amounts equal to the product of 1/60 multiplied by the
aggregate principal amount of Term Loans funded on the Term Loan Funding Date
(as such principal installment amounts are adjusted from time to time pursuant
to Sections 2.11(c) and 2.18(b)). To the extent not previously prepaid or
repaid, all unpaid Term Loans shall be paid in full by the Borrower on the
Maturity Date.

 

(b)     At all times that full cash dominion is in effect pursuant to Section
7.3 of the Security Agreement, on each Business Day, the Administrative Agent
shall apply all funds credited to the Collection Account the previous Business
Day (whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swing Line Loans) and to cash
collateralize outstanding LC Exposure. If no Default is continuing, the amount
of such cash collateral securing outstanding LC Exposure shall be returned to
the Borrower within three (3) Business Days.

 

(c)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)     The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

  

 
48

--------------------------------------------------------------------------------

 

 

(f)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11.     Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

 

(b)     Except for Overadvances permitted under Section 2.05, in the event and
on such occasion that the total Revolving Exposure exceeds (the amount of such
excess, the “Excess”) the lesser of (A) the Aggregate Revolving Commitment or
(B) the Borrowing Base, the Borrower shall prepay the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such Excess. If
such Excess is subsequently reduced and no Default is continuing, any such cash
collateral so provided by the Borrower shall be returned to the Borrower (in an
amount equal to the lesser of (i) any such reduction in the Excess and (ii) the
amount of such cash collateral) within three (3) Business Days after such
reduction.

 

(c)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, within three (3) Business Days after such Net Proceeds are received by
any Loan Party, prepay the Obligations as set forth in Section 2.11(e) below in
an aggregate amount equal to 100% of such Net Proceeds; provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within one hundred eighty (180) days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then
either (i) so long as full cash dominion is not in effect, no prepayment shall
be required pursuant to this paragraph in respect of the Net Proceeds specified
in such certificate or (ii) if full cash dominion is in effect, then, if the Net
Proceeds specified in such certificate are to be applied to acquire, replace or
rebuild such assets by (A) the Borrower, such Net Proceeds shall be applied by
the Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Commitments) and
upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not the Borrower, such Net Proceeds shall
be deposited in a cash collateral account, and in the case of either (A) or (B),
thereafter, such funds shall be made available to the applicable Loan Party as
follows:

 

 

(1)     the Borrower shall request a Revolving Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request that a release from the cash collateral account be made in
the amount needed;

  

 
49

--------------------------------------------------------------------------------

 

 

(2)     so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Borrowing or the Administrative
Agent shall release funds from the cash collateral account; and

 

(3)     in the case of Net Proceeds applied against the Revolving Borrowing, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Borrowing;

 

provided that, to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such one hundred eighty (180) day period, a
prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied; provided, further that the Borrower
shall not be permitted to make elections to use Net Proceeds to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) with respect to Net Proceeds in any fiscal year in an aggregate
amount in excess of $5,000,000.

 

(d)     [Intentionally Omitted].

 

(e)     All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, second to prepay the Term Loans (to be applied to installments of the Term
Loans in the inverse order of maturity) and third to prepay the Revolving Loans
(including Swingline Loans) without a corresponding reduction in the Revolving
Commitments and to cash collateralize outstanding LC Exposure.

 

(f)     The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Each voluntary prepayment of a Term Loan Borrowing shall be applied ratably to
the Term Loans included in the prepaid Term Loan Borrowing in such order of
application as directed by the Borrower. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.

 

SECTION 2.12.     Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Revolving Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Lender’s Revolving Commitment terminates. In addition, the Borrower agrees to
pay to the Administrative Agent for the account of each Term Lender a ticking
fee, which shall accrue at the Applicable Rate on the average daily amount of
the Term Loan Commitment of such Term Lender during the period from and
including the Effective Date to but excluding the date on which such Term
Lender’s Term Loan Commitment terminates. Accrued commitment fees shall be
payable in arrears on the first Business Day of each calendar quarter and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. Accrued ticking fees shall be payable in
arrears on the first Business Day of each calendar quarter and on the date on
which the Term Loan Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees and ticking fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

  

 
50

--------------------------------------------------------------------------------

 

 

(b)     The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue, in the case of standby
Letters of Credit at the same Applicable Rate and, in the case of Commercial
Letters of Credit at 50% of such Applicable Rate, in each case used to determine
the interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to the relevant Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions (including without limitation standard
commissions with respect to Commercial Letters of Credit, payable at the time of
invoice of such amounts) with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the first Business Day of each calendar quarter following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees, ticking fees and participation fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)     Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

  

 
51

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans shall bear interest at 2% plus
the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

 

(e)     Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Credit Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed.
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

 

(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:

  

 
52

--------------------------------------------------------------------------------

 

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)     impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(d)     Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

  

 
53

--------------------------------------------------------------------------------

 

 

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.     Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)     Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

  

 
54

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

  

 
55

--------------------------------------------------------------------------------

 

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

  

 
56

--------------------------------------------------------------------------------

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)     Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)     Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.     Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L-2, Chicago, Illinois, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

  

 
57

--------------------------------------------------------------------------------

 

 

(b)     Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect pursuant to Section 7.3 of the Security Agreement
(which shall be applied in accordance with Section 2.10(b)) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such proceeds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower
(other than in connection with Banking Services or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Banking Services or Swap Obligations), third, to
pay interest due in respect of the Overadvances and Protective Advances, fourth,
to pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
ratably (with amounts applied to the Term Loans applied to installments of the
Term Loans in inverse order of maturity), seventh, to pay an amount to the
Administrative Agent equal to one hundred three percent (103%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and ninth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

  

 
58

--------------------------------------------------------------------------------

 

 

(d)     If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or each Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the relevant Issuing Bank to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

(g)     The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

  

 
59

--------------------------------------------------------------------------------

 

 

(h)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Loan Parties and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement and the Loans as not qualifying as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)     If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

  

 
60

--------------------------------------------------------------------------------

 

 

(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

 

(b)     such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, Required
Revolving Lenders or Required Term Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02) or under any other Loan Document; provided, that,
except as otherwise provided in Section 9.02, this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

(c)     if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)     all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders (such Lenders, the “Non-Defaulting Revolving Lenders”) in
accordance with their respective Applicable Percentages but only to the extent
that (x) the applicable conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) the sum of all Non-Defaulting Revolving Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all Non-Defaulting Revolving Lenders’ Revolving Commitments;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)     if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

  

 
61

--------------------------------------------------------------------------------

 

 

(d)     so long as such Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Revolving Commitments
of the Non-Defaulting Revolving Lenders and/or cash collateral will be provided
by the Borrower in accordance with Section 2.20(c), and participating interests
in any such newly made Swingline Loan or newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Revolving Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

SECTION 2.21.     Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

 

SECTION 2.22.     Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Affiliate of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Obligations of such Loan Party or Affiliate thereof to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent). In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Obligations. The most
recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Obligations pursuant to Section 2.18(b) and which tier
of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Obligations will be placed.

  

 
62

--------------------------------------------------------------------------------

 

 

Article III


Representations and Warranties



 



Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01.     Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries (other than Excluded Subsidiaries) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
so qualify could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.02.     Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate in
any material respect any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon any Loan
Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents.

 

SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended June 30, 2014, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Holdings and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)     No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2014.

 

SECTION 3.05.     Properties. (a) As of the date of this Agreement,
Schedule 3.05 sets forth the address of each parcel of Real Property that is
owned or leased by any Loan Party. Each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no default by any party to any such lease or sublease exists. Each of the
Loan Parties and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material real and personal property, free of all
Liens other than those permitted by Section 6.02.

  

 
63

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and its Subsidiaries does not infringe in any material respect upon
the rights of any other Person, and the Loan Parties’ rights thereto are not
subject to any licensing agreement or similar arrangement (other than customary
licensing agreements and arrangements in respect of software, technology and
advertising).

 

SECTION 3.06.     Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened against or affecting Holdings
or the Borrower or any Subsidiary or any business, property or rights of any
such Person (i) which involve any Loan Document or the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and which
(A) if adversely determined, would individually result in a loss of greater than
$500,000 or (B) if adversely determined (excluding any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority that
would individually result in a loss of $500,000 or less), in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

 

(b)     None of Holdings, the Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, except any such violations or defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(c)     Except for the Disclosed Matters, the soils and groundwater beneath the
properties and facilities owned or operated by Holdings, the Borrower and the
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, or (ii) give rise
to liability under, Environmental Laws, which violations and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(d)     Except for the Disclosed Matters, the Properties and all operations of
Holdings, the Borrower and the Subsidiaries are in compliance, and in the last
three years have been in compliance, with all Environmental Laws and all
necessary Environmental Permits have been obtained and are in effect, except to
the extent that such non-compliance or failure to obtain any necessary permits,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(e)     Except for the Disclosed Matters, there have been no Releases or
threatened Releases at, from, under or proximate to the Properties or otherwise
in connection with the operations of Holdings, the Borrower or the Subsidiaries,
which Releases or threatened Releases, in the aggregate, could reasonably be
anticipated to result in a Material Adverse Effect.

 

(f)     Except for the Disclosed Matters, none of Holdings, the Borrower or any
of the Subsidiaries has received any written notice of an Environmental Claim in
connection with the Properties or the operations of the Borrower or the
Subsidiaries or with regard to any person whose liabilities for environmental
matters Holdings, the Borrower or the Subsidiaries has retained or assumed, in
whole or in part, contractually, by operation of law or otherwise, which, in the
aggregate, could reasonably be anticipated to result in a Material Adverse
Effect, nor do Holdings, the Borrower or the Subsidiaries have reason to believe
that any such notice will be received or is being threatened.

  

 
64

--------------------------------------------------------------------------------

 

 

(g)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07.     Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

SECTION 3.08.     Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.     Taxes. Each Loan Party and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it
as shown thereon, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not be expected to result in a Material Adverse
Effect. No material tax liens have been filed and no material claims are being
asserted with respect to any such taxes.

 

SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.     Disclosure. As of the date hereof, Holdings and the Borrower
have disclosed to the Lenders or in their filings with the Securities and
Exchange Commission and available on their website, all agreements, instruments
and corporate or other restrictions to which it or any Subsidiary is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No reports,
financial statements, certificates or other information furnished by or on
behalf of the any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished and considered as a
whole) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower and Holdings represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

 

SECTION 3.12.     Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party which could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.13.     Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

  

 
65

--------------------------------------------------------------------------------

 

 

(b)     No Loan Party intends to, or will permit any of its Subsidiaries to, and
no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.14.     Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower and Holdings believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

 

SECTION 3.15.     Capitalization and Subsidiaries. Schedule 3.15 sets forth (a)
a correct and complete list of the name and relationship to the Borrower of each
and all of the Borrower’s Subsidiaries, (b) a true and complete listing of each
class of each of the Borrower’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Borrower and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and non
assessable.

 

SECTION 3.16.     No Burdensome Restrictions. No Loan Party is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.17.     Federal Reserve Regulations. None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock. No part of the proceeds of any Loan have been used or
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

SECTION 3.18.     Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and upon the filing of required financing
statements by the Administrative Agent, such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

 

SECTION 3.19.     Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters except where such
violation could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. All material payments due from any Loan
Party or any Subsidiary, or for which any claim may be made against any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary.

  

 
66

--------------------------------------------------------------------------------

 

 

SECTION 3.20.     Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.21.     Credit Card Processors. As of the Effective Date,
Schedule 3.21 lists all Credit Card Processors that provide any Loan Party with
credit card processing services, and such Schedule correctly identifies the name
and address of each Credit Card Processor, and the name in which such services
are provided. True and complete copies of each agreement listed on Schedule 3.21
have been delivered to the Administrative Agent, together with all amendments,
waivers and other modifications thereto. All such agreements are valid,
subsisting, in full force and effect, are currently binding upon each Loan Party
that is a party thereto and binding upon the other parties thereto in accordance
with their terms. The Loan Parties are in compliance in all material respects
under such agreements.

 

SECTION 3.22.     Anti-Corruption Laws and Sanctions. Holdings has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, Holdings, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, Holdings, any Subsidiary or, to
the knowledge of the Borrower, Holdings, or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower, Holdings, or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.

 

Article IV


Conditions



 



SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)     Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsels, addressed to the Administrative Agent,
the Issuing Bank and the Lenders in substantially the applicable form of Exhibit
B, all in form and substance satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit F.

  

 
67

--------------------------------------------------------------------------------

 

 

(b)     Financial Statements and Projections. The Lenders shall have received
(i) satisfactory audited consolidated financial statements of Holdings and the
Borrower for the 2013 and 2014 fiscal years, (ii) satisfactory unaudited interim
consolidated financial statements of Holdings and the Borrower for each fiscal
quarterly period ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph and (iii) the
Borrower’s most recent projected income statement, balance sheet and cash flows
through 2019 (including, without limitation, a reasonably detailed description
of the assumptions used in preparing such projections), all in form and detail
reasonably satisfactory to the Administrative Agent.

 

(c)     Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

 

(d)     No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower, on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

 

(e)     Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all reasonable expenses for which reasonably
detailed invoices have been presented (including the reasonable fees and
expenses of legal counsel), on or before the Effective Date.

 

(f)     Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for liens permitted by Section 6.02 or discharged on or prior to
the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

 

(g)     Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

  

 
68

--------------------------------------------------------------------------------

 

 

(h)     Solvency. The Administrative Agent shall have received a solvency
certificate from the chief financial officer of the Borrower in form and
substance satisfactory to the Administrative Agent.

 

(i)     Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the calendar quarter immediately preceding the Effective Date.

 

(j)     Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, Availability
shall not be less than $40,000,000.

 

(k)     Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(l)     Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein and being provided on the Effective Date, prior and superior in right to
any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

 

(m)     Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.

 

(n)     Other Documents. The Administrative Agent shall have received such other
documents and information as the Administrative Agent, the Issuing Bank, any
Lender or their respective counsel may have reasonably requested.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)     The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding.

  

 
69

--------------------------------------------------------------------------------

 

 

(c)     After giving effect to any Revolving Borrowing or the issuance,
amendment, renewal or extension of any Letter of Credit, Availability is not
less than zero.

 

(d)     Solely with respect to the making of the Term Loans to the Borrower on
the Term Loan Funding Date, the Term Loan Funding Conditions shall have been
satisfied.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

 

Article V


Affirmative Covenants



 



Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties, with the Lenders that:

 

SECTION 5.01.     Financial Statements; Borrowing Base and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)     within ninety (90) days after the end of each fiscal year of Holdings,
its audited consolidated and consolidating balance sheets and related
consolidated and consolidating statements of operations and consolidated
statements of shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, accompanied by any management
letter prepared by said accountants;

 

(b)     within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, its consolidated and
consolidating balance sheets and related consolidated and consolidating
statements of operations and consolidated statements of shareholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

  

 
70

--------------------------------------------------------------------------------

 

 

(c)     if the Availability Threshold is not met on any day during any calendar
month, within twenty (20) days after the end of such calendar month, Holdings’
consolidated and consolidating balance sheets and related consolidated and
consolidating statements of operations and consolidated statements of
shareholders’ equity and cash flows as of the end of and for such calendar month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(d)     concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit D (i) certifying, in the case of the financial
statements delivered under clauses (b) and (c), as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12,
(iv) if Term Loans were outstanding during the period covered by such financial
statements, setting forth reasonably detailed calculations of the Rent Adjusted
Leverage Ratio and (v) to the extent not discussed in the footnotes to financial
statements delivered pursuant to clauses (a), (b) and (c) above, stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(e)     concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(f)     as soon as available, but in any event no later than the end of, and no
earlier than thirty (30) days prior to the end of, each fiscal year of Holdings,
a copy of the plan and forecast (including a projected consolidated balance
sheet, income statement and funds flow statement) of Holdings for each quarter
of the upcoming fiscal year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent;

 

(g)     as soon as available but in any event within twenty (20) days after the
end of each fiscal quarter of each fiscal year of Holdings (or within twenty
(20) days after the end of each calendar month if the Availability Threshold is
not met at any time during such calendar month), and at such other times as may
be requested by the Administrative Agent upon at least four (4) days’ prior
notice to the Borrower, as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith (including, in
respect of any Borrowing Base Certificate delivered for a month which is also
the end of any fiscal quarter of Holdings, a calculation of Average Quarterly
Availability for such quarter then ended and an indication of what the
Applicable Rate is as a result of such Average Quarterly Availability), together
with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request; provided that if, at the time the
Lenders make any Loan to the Borrower hereunder and the Borrower shall not have
delivered a Borrowing Base Certificate within the preceding twenty (20) days,
the Borrower shall deliver a Borrowing Base Certificate to the Administrative
Agent as soon as available but in any event within ten (10) days of the funding
of such Loan, which Borrowing Base Certificate shall set forth the Borrowing
Base as of the last day of the calendar month most recently ended;

  

 
71

--------------------------------------------------------------------------------

 

 

(h)     as soon as available but in any event within twenty (20) days after the
end of each fiscal quarter of each fiscal year of Holdings (or within twenty
(20) days of the end of each calendar month if the Availability Threshold is not
met at any time during such calendar month), and at such other times as may be
requested by the Administrative Agent upon at least four (4) days’ prior notice
to the Borrower, as of the period then ended, all delivered electronically in a
text formatted file acceptable to the Administrative Agent:

 

(i)     a detailed aging of the each Loan Party’s Accounts (but only a detailed
schedule in the case of Credit Card Account Receivables) (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered if not then standard) and (2) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;

 

(ii)     a schedule detailing each Loan Party’s Inventory, in form satisfactory
to the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower are deemed by the Administrative Agent to be appropriate, (2)
including a report of any variances or other results of Inventory counts
performed by such Loan Party since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by such Loan Party and complaints and claims made against such Loan Party
which in the aggregate exceed $100,000 in such month), and (3) reconciled to the
Borrowing Base Certificate delivered as of such date;

 

(iii)     a worksheet of calculations prepared by each Loan Party to determine
Eligible Accounts, Eligible Credit Card Account Receivables and Eligible
Inventory, such worksheets detailing the Accounts, Credit Card Account
Receivables and Inventory excluded from Eligible Accounts, Eligible Credit Card
Account Receivables and Eligible Inventory and the reason for such exclusion;

 

(iv)     a reconciliation of each Loan Party’s Accounts, Credit Card Account
Receivables and Inventory between the amounts shown in such Loan Party’s general
ledger and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above; and

 

(v)     a reconciliation of the loan balance per each Loan Party’s general
ledger to the loan balance under this Agreement;

 

(i)     as soon as available but in any event within twenty (20) days after the
end of each fiscal quarter of each fiscal year of Holdings (or within twenty
(20) days after the end of each calendar month if the Availability Threshold is
not met at any time during such calendar month), and at such other times as may
be requested by the Administrative Agent upon at least four (4) days’ prior
notice to the Borrower, as of the fiscal quarter (or month, if applicable) then
ended, a detailed schedule of each Loan Party’s accounts payable, delivered
electronically in a text formatted file acceptable to the Administrative Agent;

  

 
72

--------------------------------------------------------------------------------

 

 

(j)     promptly upon the Administrative Agent’s request:

 

(i)     copies of invoices in connection with the invoices issued by each Loan
Party in connection with any Accounts (including, without limitation, Credit
Card Account Receivables), credit memos, shipping and delivery documents, and
other information related thereto;

 

(ii)     copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and

 

(iii)     a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

 

(k)     to the extent requested by the Administrative Agent, copies of all tax
returns filed by any Loan Party with the U.S. Internal Revenue Service;

 

(l)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by Holdings or the Borrower to its shareholders generally, as the
case may be; and

 

(m)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary, or compliance with the terms of this Agreement,
as the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents (i) shall have
been posted by the Administrative Agent on IntraLinks or similar site to which
the Lenders have been granted access or (ii) shall be available on the website
of the Securities and Exchange Commission at www.sec.gov, provided that Holdings
shall have delivered a notice to the Administrative Agent that such information
is so available. Information required to be delivered pursuant to this Section
may be delivered by electronic communications pursuant to procedures approved by
the Administrative Agent. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide copies of the compliance
certificates required by clause (d) of this Section 5.01 to the Administrative
Agent.

 

SECTION 5.02.     Notices of Material Events. The Borrower and Holdings will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)     the occurrence of any Default;

 

(b)     receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
that (i) seeks damages in excess of $10,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party, (v) alleges the violation of
any law regarding, or seeks remedies in connection with, any Environmental Laws,
that could reasonably be expected to result in liabilities in excess of
$10,000,000 (vi) contests any tax, fee, assessment, or other governmental charge
in excess of $10,000,000, or (vii) involves any product recall;

 

(c)     any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

  

 
73

--------------------------------------------------------------------------------

 

 

(d)     any and all default notices received under or with respect to any leased
location or public warehouse where Collateral (with a book value in excess of
$10,000,000) is located (which shall be delivered within five (5) Business Days
after receipt thereof);

 

(e)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(f)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.     Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than Excluded Subsidiaries) to, (a) do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except where failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted.

 

SECTION 5.04.     Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.     Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.06.     Books and Records; Inspection Rights. Without limiting
Sections 5.11 or 5.12 hereof, each Loan Party will, and will cause each
Subsidiary to, maintain all financial records in accordance with GAAP and permit
any representatives designated by any Lender, upon reasonable prior notice
(except that no prior notice shall be required if an Event of Default has
occurred and is continuing) to visit and inspect the financial records and the
properties of Holdings, the Borrower or any Subsidiary at reasonable times
(during normal business hours) and as often as requested and to make extracts
from and copies of such financial records, and permit any representatives
designated by any Lender to discuss the affairs, finances and condition of
Holdings, the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor; provided that any such visitation and
inspection rights shall be exercised in a reasonable manner that does not
disrupt the business activities of Holdings, the Borrower and its Subsidiaries.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

  

 
74

--------------------------------------------------------------------------------

 

 

SECTION 5.07.     Compliance with Laws. Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Holdings will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

SECTION 5.08.     Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business and to refinance certain
existing Indebtedness of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09.     Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

SECTION 5.10.     Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

SECTION 5.11.     Appraisals.

 

(a)     At any time that the Administrative Agent requests, the Loan Parties
will provide the Administrative Agent with appraisals or updates thereof of
their Inventory from an appraiser selected and engaged by the Administrative
Agent, and prepared on a basis satisfactory to the Administrative Agent, such
appraisals and updates to include, without limitation, information required by
any applicable law or regulation; provided that (i) no less than one (1)
Inventory appraisal per calendar year will be conducted and, if the
Administrative Agent elects to conduct a second Inventory appraisal in its sole
discretion, no more than two (2) Inventory appraisals per calendar year will be
conducted and (ii) there shall be no limitation on the number or frequency of
Inventory appraisals if an Event of Default shall have occurred and be
continuing. For purposes of this Section 5.11(a), it is understood and agreed
that a single Inventory appraisal may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets. All such appraisals shall be at the sole expense of the Loan Parties.

  

 
75

--------------------------------------------------------------------------------

 

 

(b)     At any time that the Administrative Agent requests, the Loan Parties
will provide the Administrative Agent with appraisals or updates thereof of
their Real Property and Trademarks from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by any applicable law or regulation; provided that (i) if the
Administrative Agent elects to conduct a Real Property appraisal, no more than
one (1) appraisal for each parcel of Real Property during the term of this
Agreement may be conducted, (ii) if the Administrative Agent elects to conduct a
Trademark appraisal, no more than one (1) Trademark appraisal during the term of
this Agreement will be conducted and (iii) there shall be no limitation on the
number or frequency of Real Property or Trademark appraisals if an Event of
Default shall have occurred and be continuing. All such appraisals shall be at
the sole expense of the Loan Parties.

 

SECTION 5.12.     Field Examinations. At any time that the Administrative Agent
requests, the Loan Parties will permit, upon reasonable notice, the
Administrative Agent to conduct a field examination to ensure adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided that (i) no less than one (1) field examination per year will
be conducted and, if the Administrative Agent elects to conduct a second field
examination in its sole discretion, no more than two (2) field examinations per
year will be conducted and (ii) there shall be no limitation on the number or
frequency of field examinations if an Event of Default shall have occurred and
be continuing. For purposes of this Section 5.12, it is understood and agreed
that a single field examination may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets. All such field examinations shall be at the sole expense of the Loan
Parties.

 

SECTION 5.13.     Depository Bank. The Borrower, Holdings and each Subsidiary
will maintain the Administrative Agent as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity and other deposit accounts for the conduct of its business.

 

SECTION 5.14.     Credit Card Processors. Each Loan Party will (a) comply in all
material respects with all obligations of such Loan Party under each credit card
processing agreement to which such Loan Party is a party, (b) maintain each
credit card processing agreement set forth on Schedule 3.21 and each credit card
processing agreement entered into after the Effective Date in full force and
effect (except to the extent such Loan Party elects to terminate the same and so
notifies the Administrative Agent) and take or cause to be taken all actions
necessary to maintain, preserve and protect the rights and interests of the
Administrative Agent in all material respects with respect to all such
agreements, and (c) promptly notify the Administrative Agent of the entry by
such Loan Party into any credit card processing agreement with any Credit Card
Processor after the Effective Date and (subject to Section 5.15(f) with respect
to any credit card processing agreement acquired by such Loan Party in
connection with the consummation of a Permitted Acquisition) obtain a Processor
Control Agreement with respect to each such Credit Card Processor
contemporaneously with the entry by such Loan Party into such credit processing
agreement.

 

SECTION 5.15.     Additional Collateral; Further Assurances. (a)     Holdings
shall cause each of its Material Domestic Subsidiaries formed or acquired after
the Effective Date, and each Domestic Subsidiary which is not a Material
Domestic Subsidiary on the Effective Date but which qualifies as a Material
Domestic Subsidiary after the Effective Date, in accordance with the terms of
this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit E hereto (the “Joinder Agreement”) within thirty (30) days (or
such later date as may be agreed upon by the Administrative Agent) of such
formation, acquisition or qualification, such Joinder Agreement to be
accompanied by appropriate corporate resolutions, other corporate organizational
and authorization documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent. Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of Real Property located in the U.S. owned by any Loan Party (other than
Excluded Assets).

  

 
76

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the generality of the foregoing, Holdings will cause
the Applicable Pledge Percentage of the issued and outstanding Equity Interests
of each Pledge Subsidiary directly owned by Holdings or any other Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents or such other security documents as the
Administrative Agent shall reasonably request. Notwithstanding the foregoing, no
such pledge agreement in respect of the Equity Interests of a Foreign Subsidiary
shall be required hereunder (i) (A) until the date that is sixty (60) days
immediately following the Effective Date (or such later date as may be agreed
upon by the Administrative Agent) in the case of Material Foreign Subsidiaries
in existence on the Effective Date and (B) within sixty (60) days (or such later
date as may be agreed upon by the Administrative Agent) in the case of a
Material Foreign Subsidiary formed or acquired, or a Foreign Subsidiary
otherwise qualifying as a Material Foreign Subsidiary, after the Effective Date
and (ii) to the extent the Administrative Agent or its counsel determines that,
in light of the cost and expense associated therewith, such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.

 

(c)     Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments
(including, without limitation, the making of commercially reasonably efforts in
respect of deposit account control agreements and securities account control
agreements), and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01 and, in the
case of Real Estate, the Term Loan Funding Conditions, as applicable), which may
be required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

 

(d)     Without limiting the generality of the foregoing, the Borrower will, and
will cause each other Loan Party to, deliver Mortgages and Mortgage Instruments
with respect to Real Property that constitutes Collateral to the extent, and
within such time period as is, reasonably required by the Administrative Agent.
Notwithstanding the foregoing, no Mortgages or Mortgage Instruments are required
to be delivered hereunder until the Term Loan Funding Date.

 

(e)     If any material assets (other than Excluded Assets) are acquired by any
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraphs (b), (c) and (d) of this
Section, all at the expense of the Loan Parties.

  

 
77

--------------------------------------------------------------------------------

 

 

(f)     Each Loan Party will use commercially reasonable efforts to obtain a
Processor Control Agreement with respect to each Credit Card Processor party to
a credit card processing agreement acquired by any Loan Party in connection with
the consummation of any Permitted Acquisition, within sixty (60) days after the
consummation of such Permitted Acquisition.

 

(g)     If an agreement with respect to a joint venture (that is not a
Subsidiary) entered into by a Loan Party otherwise permitted hereunder contains
customary restrictions on the granting of Liens on its assets or Equity
Interests of such joint venture, no Lien need be provided to the Administrative
Agent to the extent that such Lien would not be permitted by the terms of the
joint venture agreements (unless any such restriction would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law).

 

(h)     Within five (5) Business Days following the Effective Date (or such
later date as may be agreed to in writing by the Administrative Agent in its
sole discretion), the Loan Parties shall deliver to the Administrative Agent and
each Lender certificates of insurance listing the Administrative Agent as (i)
lender loss payee for the property, casualty and business interruption insurance
policies of the Loan Parties, together with long-form lender loss payable
endorsements or assignments, as appropriate, and (ii) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements.

  

 

Article VI


Negative Covenants



 



Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated, in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 6.01.     Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(a)     the Secured Obligations;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

 

(c)     Indebtedness of Holdings or the Borrower to any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to Holdings, the
Borrower or any Subsidiary that is a Loan Party shall be subject to Section 6.04
and (ii) Indebtedness of Holdings or the Borrower to any Subsidiary and
Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

  

 
78

--------------------------------------------------------------------------------

 

 

(d)     Guarantees by Holdings or the Borrower of Indebtedness or other
obligations of any Subsidiary and by any Subsidiary of Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by Holdings, the
Borrower or any Subsidiary that is a Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations of the applicable Subsidiary on the same terms as the Indebtedness
so Guaranteed is subordinated to the Secured Obligations;

 

(e)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or one hundred eighty (180) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $35,000,000
at any time outstanding;

 

(f)     Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b), (e) and (i) hereof; provided
that, (i) the principal amount of such Indebtedness is not increased, (ii) any
Liens securing such Indebtedness are not extended to any additional property of
any Loan Party, (iii) no Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing or renewal does not result in
a shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the material terms (taken as a whole) of any such
extension, refinancing, or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

 

(g)     Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

(h)     Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

 

(i)     Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (i) shall not exceed $25,000,000 at any
time outstanding;

 

(j)     Indebtedness owed in respect of any overdrafts and related liabilities
arising in the ordinary course of business from treasury, depository and cash
management services or from any automated clearing-house transfers of funds;

  

 
79

--------------------------------------------------------------------------------

 

 

(k)     obligations under Swap Agreements permitted under this Agreement;

 

(l)     Indebtedness of Foreign Subsidiaries incurred for working capital
purposes provided that the aggregate principal amount of Indebtedness permitted
by this clause (l) shall not exceed $10,000,000 at any time outstanding;

 

(m)     Guarantees of obligations of independent licensed Ethan Allen dealers in
an aggregate principal amount not exceeding $5,000,000 at any time outstanding;

 

(n)     Indebtedness under sale-leaseback transactions, and other financing
arrangements, in respect of Real Property and in an aggregate principal amount
not exceeding $50,000,000 at any time outstanding; and

 

(o)     other unsecured Indebtedness in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding.

 

SECTION 6.02.     Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)     Liens created pursuant to any Loan Document;

 

(b)     Permitted Encumbrances;

 

(c)     any Lien on any property or asset of Holdings or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or Subsidiary (other
than additions thereto that become part thereof) and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d)     Liens on fixed or capital assets acquired, constructed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
one hundred eighty (180) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 90% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Subsidiary;

 

(e)     any Lien existing on any property or asset (other than Accounts, Credit
Card Receivables, Inventory, Trademarks, and Real Property constituting
Collateral) prior to the acquisition thereof by any Loan Party or any Subsidiary
or existing on any property or asset (other than Accounts, Credit Card
Receivables, Inventory, Trademarks, and Real Property constituting Collateral)
of any Person prior to the acquisition of such Person by any Loan Party or any
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
property or assets of a Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

  

 
80

--------------------------------------------------------------------------------

 

 

(f)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

(g)     Liens on Real Property arising out of sale and leaseback transactions,
and other financing arrangements, permitted by Sections 6.01(n) and 6.06;

 

(h)     customary rights and restrictions contained in agreements relating to a
sale, transfer or other disposition applicable pending completion thereof and
customary post-closing escrow and similar arrangements;

 

(i)     in the case of any Subsidiary that is not a wholly-owned Subsidiary, any
put, call, right of first refusal and similar arrangements, and customary
transfer restrictions, set forth in its organizational documents or any related
joint venture or similar agreement;

 

(j)     leases, subleases, licenses and sublicenses of assets, in each case,
granted by Holdings or any of its Subsidiaries to other Persons in the ordinary
course of business, that do not materially interfere with the conduct of the
business of Holdings and its Subsidiaries taken as a whole;

 

(k)     Liens arising by virtue of UCC financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by
Holdings or any Subsidiary in the ordinary course of business;

 

(l)     Liens consisting of interests of lessors under capital leases permitted
under Section 6.01;

 

(m)     Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 6.01(l);

 

(n)     Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and

 

(o)     other Liens on Excluded Assets securing Indebtedness or other
obligations in an aggregate principal amount not exceeding $1,000,000 at any
time outstanding.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, Credit
Card Receivables or Trademarks, other than those permitted under clause (a) of
the definition of Permitted Encumbrance and clause (a) above, (2) Inventory,
other than those permitted under clauses (a) and (b) of the definition of
Permitted Encumbrance and clause (a) above and (3) Real Property constituting
Collateral, other than those permitted under clauses (a) and (f) of the
definition of Permitted Encumbrance and clause (a) above.

 

SECTION 6.03.     Fundamental Changes. (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of Holdings may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Subsidiary of Holdings (other
than the Borrower) may merge into any Loan Party in a transaction in which the
surviving entity is a Loan Party, (iii) any Subsidiary of Holdings (other than a
Loan Party) may merge into any other Subsidiary (other than a Loan Party), and
(iv) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

  

 
81

--------------------------------------------------------------------------------

 

 

(b)     No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

 

(c)     Holdings will not engage in any business or activity other than business
conducted as of the Effective Date (and activities incidental thereto) as the
parent company of the Borrower and the other Subsidiaries, as a public company
under securities laws.

 

SECTION 6.04.     Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

 

(a)     Permitted Investments, subject, to the extent requested by the
Administrative Agent, to control agreements in favor of the Administrative Agent
for the benefit of the Secured Parties or otherwise subject to a perfected
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

(b)     investments, loans and advances in existence on the date of this
Agreement and described in Schedule 6.04;

 

(c)     investments by Holdings in the Borrower and by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries; provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to,
and to the extent required by, the Security Agreement and the other Collateral
Documents (subject to the limitations applicable to common stock of an Affected
Foreign Subsidiary referred to in Section 5.15) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under the proviso to Section
6.04(d) and outstanding Guarantees permitted under the proviso to Section
6.04(e)) shall not exceed $15,000,000 at any time outstanding;

 

(d)     loans or advances made by a Loan Party to any Subsidiary and made by any
Subsidiary to any Loan Party or any other Subsidiary; provided that the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties (together with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $15,000,000 at any time
outstanding;

 

(e)     Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and outstanding intercompany loans permitted under the proviso to
Section 6.04(d)) shall not exceed $15,000,000 at any time outstanding;

  

 
82

--------------------------------------------------------------------------------

 

 

(f)     loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $1,000,000 in the aggregate at any one time
outstanding;

 

(g)     subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by account debtors or other
obligors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices or received in connection with the bankruptcy or
reorganization of an account debtor or other obligor;

 

(h)     investments in the form of Swap Agreements permitted by Section 6.07;

 

(i)     investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with Holdings or any of its Subsidiaries
(including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

 

(j)     investments received in connection with the dispositions of assets
permitted by Section 6.05;

 

(k)     accounts receivable arising and trade credit granted in the ordinary
course of business and prepayments and other credits granted to suppliers in the
ordinary course of business;

 

(l)     loans or advances to, or for the benefit of, independent licensed
dealers in products and services of Holdings and its Subsidiaries in an
aggregate outstanding amount not exceeding $5,000,000 at any time;

 

(m)     investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”; and

 

(n)     Permitted Acquisitions.

 

For purposes of determining the amount of any investment outstanding, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases
(including, without limitation, as a result of write-downs or write-offs) in the
value of such Investment).

 

SECTION 6.05.     Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset (other
than any Excluded Assets), including any Equity Interest owned by it, nor will
the Borrower permit any Subsidiary to issue any additional Equity Interest in
such Subsidiary (other than to the Borrower or another Subsidiary in compliance
with Section 6.04), except:

 

(a)     sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

 

(b)     sales, transfers and dispositions to any Loan Party or any Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

  

 
83

--------------------------------------------------------------------------------

 

 

(c)     sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;

 

(d)     sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

 

(e)     sale and leaseback transactions, and other financing arrangements,
permitted by Sections 6.01(n) and 6.06, and any other sale of Real Property not
involving the incurrence of Indebtedness;

 

(f)     dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party or any Subsidiary;

 

(g)     leases, subleases, licenses and sublicenses entered into in the ordinary
course of business; and

 

(h)     sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) shall not exceed
$30,000,000;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

 

SECTION 6.06.     Sale and Leaseback Transactions. Except for Real Property
financing transactions existing on the Effective Date and set forth on Schedule
6.01 or otherwise permitted pursuant to Section 6.01(n), no Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by any Loan
Party or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and, in the case of an
acquisition or construction of any fixed or capital asset as provided for in
Section 6.01(e), is consummated within one hundred eighty (180) days after such
Loan Party or such Subsidiary acquires or completes the construction of such
fixed or capital asset.

 

SECTION 6.07.     Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary.

 

SECTION 6.08.     Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) Holdings may declare
and pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock, (ii) Holdings may make any dividend or distribution to all holders of its
common stock to redeem rights issued pursuant to any stockholder rights plan,
“poison pill” or a similar arrangement, provided that the aggregate amount of
such dividends and distributions shall not exceed $750,000, (iii) the Borrower
and the Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iv) Holdings may make Restricted Payments pursuant to and in
accordance with (A) equity incentive plans or other benefit plans for management
or employees of Holdings and its Subsidiaries so long as the Negative Covenant
Permission Trigger is satisfied and (B) the employment agreement, dated as of
September 30, 2011 and effective as of October 1, 2011, by and among Holdings,
the Borrower and M. Farooq Kathwari, as set forth on Exhibit 10(i) of the Form
8-K publicly filed by Holdings with the SEC on October 6, 2011 (and any
employment agreement replacing such employment agreement, so long as the terms
thereof are commercially reasonable and not materially less favorable to the
Borrower or any of the other Loan Parties) and (v) Holdings, the Borrower and
its Subsidiaries may make any Restricted Payment so long as the Negative
Covenant Permission Trigger is satisfied.

  

 
84

--------------------------------------------------------------------------------

 

 

(b)     No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i)     payment of Indebtedness created under the Loan Documents;

 

(ii)     payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

 

(iii)     refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(iv)     payment of the Senior Note Obligations on the Term Loan Funding Date;
and

 

(v)     payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

provided that, Holdings, the Borrower and its Subsidiaries may make any payment
described in clause (b) above so long as the Negative Covenant Permission
Trigger is satisfied.

 

SECTION 6.09.     Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to the Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Party and
any Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Section 6.04, (g) the
payment of reasonable fees to directors of Holdings or any Subsidiary who are
not employees of Holdings or any Subsidiary, and compensation and benefit
arrangements (including reasonable and customary expense advancements) paid to,
and indemnities provided for the benefit of, directors, officers or employees of
Holdings or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, equity
incentive and employee benefit plans approved by Holdings’ board of directors.

  

 
85

--------------------------------------------------------------------------------

 

 

SECTION 6.10.     Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification, in each case expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or an asset pending such sale; provided such restrictions
and conditions apply only to the Subsidiary or asset that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in licenses or leases
restricting the assignment thereof and (vi) the foregoing shall not apply to (1)
any restriction in any agreement of any Person in effect at the time such Person
becomes a Subsidiary so long as such restriction is not entered into in
contemplation of such Person becoming a Subsidiary, (2) customary restrictions
and conditions in joint ventures or similar arrangements and (3) customary
restrictions on then-market terms (for the applicable Indebtedness) under any
Indebtedness permitted under Section 6.01 (so long as, in the case of
Indebtedness under clauses (b) or (f) of Section 6.01, the restrictions imposed
by any such Indebtedness which constitutes extended, renewed, replaced or
refinanced Indebtedness are not more restrictive than the restrictions in the
applicable original Indebtedness).

 

SECTION 6.11.     Amendment of Material Documents. No Loan Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under (a)
agreement relating to any Subordinated Indebtedness or any Material Indebtedness
or (b) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, to the extent any such
amendment, modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12.     Fixed Charge Coverage Ratio. Other than during the Financial
Covenant Exemption Period, the Borrower will not permit the Fixed Charge
Coverage Ratio:

 

(a) as of the end of each fiscal quarter, determined for the period of four
consecutive fiscal quarters ending on the last day of such fiscal quarter to be
less than (i) on or prior to the first anniversary of the Effective Date, 1.00
to 1.00 and (ii) thereafter, 1.10 to 1.00; and

 

(b) solely if the Monthly FCCR Testing Period is in effect as of the last day of
any fiscal month, as of the end of such fiscal month, determined for the period
of twelve consecutive months ending on the last day of such fiscal month to be
less than (i) on or prior to the first anniversary of the Effective Date, 1.00
to 1.00 and (ii) thereafter, 1.10 to 1.00.

  

 
86

--------------------------------------------------------------------------------

 

 

Article VII


Events of Default



 



If any of the following events (“Events of Default”) shall occur:

 

(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.15 or in Article VI;

 

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10 or 5.13 of this Agreement or (ii) fifteen (15) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

(f)     any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

  

 
87

--------------------------------------------------------------------------------

 

 

(i)     any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 

(j)     any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Loan Party, any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment or any Loan Party or
any Subsidiary of any Loan Party shall fail within thirty (30) days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;

 

(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m)     a Change in Control shall occur;

 

(n)     the occurrence of any default or “Event of Default” as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

 

(o)     the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;

 

(p)     any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply in any material respect with any of the terms or provisions
of any Collateral Document; or

  

 
88

--------------------------------------------------------------------------------

 

 

(q)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
but ratably as among the Classes of Loans and the Loans of each Class at the
time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

 

Article VIII


The Administrative Agent



 



Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

  

 
89

--------------------------------------------------------------------------------

 

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

  

 
90

--------------------------------------------------------------------------------

 

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by its successor, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor, unless otherwise agreed by the
Borrower and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

  

 
91

--------------------------------------------------------------------------------

 

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, (i) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

  

 
92

--------------------------------------------------------------------------------

 

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

  

 
93

--------------------------------------------------------------------------------

 

 

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Holder of the Secured Obligations or
transferred to any Holder of the Secured Obligations due to its accessory nature
(Akzessorietaet), in each case in its own name and for the account of the
Holders of the Secured Obligations. Each Lender, on its own behalf and on behalf
of its affiliated Secured Parties, hereby authorizes the Administrative Agent to
enter as its agent in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent its
in its name and on its behalf any amendments, supplements and other alterations
to any such Collateral Document and to release any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

 

Chase has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). Chase, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, JPMorgan
Chase Bank, N.A. reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

 

Article IX


Miscellaneous



 



SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

(i)     if to any Loan Party, to it at 25 Lake Avenue Extension, Danbury,
Connecticut 06811, Attention of Chief Financial Officer or Treasurer (Telecopy
No. (203) 743-8469; Telephone No. (203) 743-8305), with copies to, in the case
of any notice or communication other than routine notices and communications
under Article II, the attention of General Counsel at the aforesaid address
(Telecopy No. (203) 743-8254);

  

 
94

--------------------------------------------------------------------------------

 

 

(ii)     if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 22nd Floor, New York, NY 10172, Attention of Donna DiForio (Telecopy No.
(646) 534-2274);

 

(iii)     if to an Issuing Bank, to it at (A) JPMorgan Chase Bank, N.A., 277
Park Avenue, 22nd Floor, New York, NY 10172, Attention of Donna DiForio
(Telecopy No. (646) 534-2274) or (B) in the case of any other Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire;

 

(iv)     if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 22nd Floor, New York, NY 10172, Attention of Donna DiForio (Telecopy No.
(646) 534-2274); and

 

(v)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(c)     Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)     Electronic Systems.

  

 
95

--------------------------------------------------------------------------------

 

 

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

  

 
96

--------------------------------------------------------------------------------

 

 

(b)     Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender); provided that, the Administrative Agent may make Protective
Advances as set forth in Section 2.04, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone any scheduled
date of payment of the principal amount of any Loan or LC Disbursement (other
than any reduction of the amount of, or any extension of the payment date for,
the mandatory prepayments required under Section 2.11, in each case, which shall
only require the approval of the Required Lenders), or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) increase the advance rates set forth in
the definition of Borrowing Base or add new categories of eligible assets,
without the written consent of each Lender (other than any Defaulting Lender),
(vi) change any of the provisions of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders” or “Required Term Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (vii)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release any Loan Guarantor from its obligation under
its Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), (ix) except as provided in clauses (c) and (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral (or any material portion of Collateral constituting patents,
trademarks or copyrights), without the written consent of each Lender (other
than any Defaulting Lender), (x) waive any condition set forth in clause (a),
(b) or (c) of Section 4.02 without the written consent of the Required Revolving
Lenders (or, solely in the case of the funding of the Term Loans on the Term
Loan Funding Date, the Required Term Lenders) (it being understood and agreed
that any amendment or waiver of, or any consent with respect to, any provision
of this Agreement (other than any waiver expressly relating to clause (a), (b)
or (c) of Section 4.02) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of a condition set forth in clause (a), (b) or (c) of Section
4.02 for purposes of this Section 9.02), (xi) waive any condition set forth in
clause (d) of Section 4.02 without the written consent of the Required Term
Lenders (it being understood and agreed that any amendment or waiver of, or any
consent with respect to, any provision of this Agreement (other than any waiver
expressly relating to clause (d) of Section 4.02) or any other Loan Document,
including any amendment of any affirmative or negative covenant set forth herein
or in any other Loan Document or any waiver of a Default or an Event of Default,
shall not be deemed to be a waiver of a condition set forth in clause (d) of
Section 4.02 for purposes of this Section 9.02) or (xii) change any provisions
of this Agreement in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of the
Required Revolving Lenders (if the Revolving Lenders are the affected Class of
Lenders) and/or Required Term Lenders (if the Term Lenders are the affected
Class of Lenders); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Swingline Lender and the Issuing
Banks). The Administrative Agent may also amend Schedule 2.01 to reflect
assignments entered into pursuant to Section 9.04 and as set forth in Section
2.09(g). Any amendment, waiver or other modification of this Agreement or any
other Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.

  

 
97

--------------------------------------------------------------------------------

 

 

(c)     (1) The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII and (v) as otherwise contemplated
hereunder in connection with cash collateral securing LC Exposure. Except as
provided in the preceding sentence and the following clause (2), the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders; provided that, the Administrative
Agent may in its discretion, release its Liens on Collateral (other than a
material portion of Collateral constituting patents, trademarks and copyrights)
valued in the aggregate not in excess of $5,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being
understood and agreed that the Administrative Agent may rely conclusively on one
or more certificates of the Borrower as to the value of any Collateral to be so
released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.

 

(2)     Notwithstanding the foregoing clause (1), any Loan Party that is a
Subsidiary (other than the Borrower) shall be automatically released from its
obligations under the Loan Documents and all security interests in the
Collateral of such Loan Party created by the Loan Documents shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Loan Party ceases to be a Subsidiary.
Upon any sale, lease, transfer or other disposition by any Loan Party of any
Collateral that is permitted under this Agreement to any Person other than
Holdings or a Subsidiary, or upon the effectiveness of any written consent to
the release of the security interest created under any Loan Document in any
Collateral pursuant to Section 9.02, the security interest in such Collateral
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent, upon receipt of any
certificates or other documents reasonably requested by it to confirm compliance
with this Agreement, shall promptly execute and deliver to any Loan Party, at
such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. The Lenders hereby irrevocably
authorize the Administrative Agent to take all actions specified in this Section
9.02(c)(2). Any execution and delivery of documents pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.

 

(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

  

 
98

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, the Required Revolving
Lenders, the Required Term Lenders, and Lenders.

 

(f)     Notwithstanding anything to the contrary herein, this Agreement and any
of the other Loan Documents may be amended or amended and restated with the
consent of the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders, to add a Subsidiary organized under the laws of Canada (and/or any
province or territory thereof) as an additional borrower hereunder.

 

(g)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Loan Parties
shall, jointly and severally, pay all (i) reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the distribution (including, without limitation, via
the internet or through an Electronic System) of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit. Expenses being reimbursed by the
Loan Parties under this Section include, without limiting the generality of the
foregoing, reasonable fees, costs and expenses incurred in connection with:

 

(i)     appraisals and insurance reviews and environmental reviews;

  

 
99

--------------------------------------------------------------------------------

 

 

(ii)     field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(iii)     background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(iv)     Taxes, fees and other charges for (A) lien searches and title searches
and title insurance and (B) recording the Mortgages, filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

(v)     sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)     forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).

 

(b)     The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, (iv) the failure of the
Borrower to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrower for
Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, Holdings or any of its Subsidiaries, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to any Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.

  

 
100

--------------------------------------------------------------------------------

 

 

(d)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)     the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)     each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

  

 
101

--------------------------------------------------------------------------------

 

 

(D)     the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of Term Loan Commitments and Term Loans) unless each of
the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

  

 
102

--------------------------------------------------------------------------------

 

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) and (g) (it being understood that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

  

 
103

--------------------------------------------------------------------------------

 

 

(ii)     Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

  

 
104

--------------------------------------------------------------------------------

 

 

SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

  

 
105

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)     Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

SECTION 9.13.     Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

  

 
106

--------------------------------------------------------------------------------

 

 

SECTION 9.14.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

 

SECTION 9.15.     Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16.     Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.17.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

  

 
107

--------------------------------------------------------------------------------

 

 

Article X


Loan Guaranty



 



SECTION 10.01.     Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

SECTION 10.02.     Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.03.     No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

 

(b)     The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

  

 
108

--------------------------------------------------------------------------------

 

 

(c)     Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

SECTION 10.04.     Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

SECTION 10.05.     Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Banks and the Lenders.

 

SECTION 10.06.     Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

  

 
109

--------------------------------------------------------------------------------

 

 

SECTION 10.07.     Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08.     Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

 

SECTION 10.09.     Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

SECTION 10.10.     Maximum Liability. Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

 

SECTION 10.11.     Contribution.

 

(a)     To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Obligations and the Banking Services Obligations have terminated, such Loan
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Loan Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

  

 
110

--------------------------------------------------------------------------------

 

 

(b)     As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)     This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)     The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Obligations and the Banking Services Obligations.

 

SECTION 10.12.     Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

  

 
111

--------------------------------------------------------------------------------

 

 

SECTION 10.13.     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Guarantor to honor all of its obligations under this Loan Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 10.13 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.13 or otherwise under this Loan Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s obligations under this Loan Guaranty in
accordance with the terms hereof and the other Loan Documents. Each Qualified
ECP Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

  

 
112

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ETHAN ALLEN GLOBAL, INC., 

 

 

as the Borrower 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

 

 

 

ETHAN ALLEN INTERIORS INC. 

 

 

[LIST OF OTHER LOAN PARTIES] 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender,
as the Issuing Bank and as Administrative Agent                     By:    

 

Name: 

 

  Title:                     CAPITAL ONE, NATIONAL ASSOCIATION,     as a Lender
                    By:       Name:  

 

Title: 

 

 

 

 

Signature Page to Amended and Restated Credit Agreement

Ethan Allen Global Inc.

 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

Revolving
Commitment

Term Loan Commitment

     

JPMorgan Chase Bank, N.A

$50,000,000

Lesser of (i) $25,000,000 and (ii) 37.5% of Appraised Real Estate Value

Capital One, National Association

$50,000,000

Lesser of (i) $25,000,000 and (ii) 37.5% of Appraised Real Estate Value

Total

$100,000,000

Lesser of (i) $50,000,000 and (ii) 75% of Appraised Real Estate Value

 

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

 

1.

Assignor: 

______________________________

 

 

 

2.

Assignee:

______________________________

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

     

3.

Borrower: 

Ethan Allen Global, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of October 21, 2014 among
Ethan Allen Global, Inc., the other Loan Parties parties thereto, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

_____________________________

1 Select as applicable.

 

 
Exhibit A 

--------------------------------------------------------------------------------

 

 

6. Assigned Interest:  

 

Facility Assigned 2

Aggregate Amount of

Commitment/Loans for
all Lenders

Amount of

Commitment/Loans Assigned

Percentage Assigned of

Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:______________________________
Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:______________________________
Title:

 

 

 

[Consented to and] 4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender

 

 

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 To be added only if the consent of the Administrative Agent, the Issuing Banks
and/or the Swingline Lender is required by the terms of the Credit Agreement.

 

 

 
 Exhibit A

--------------------------------------------------------------------------------

 

 

By_________________________________
Title:

 

[Consented to:

 

[__________], as
Issuing Bank

 

By_________________________________
Title:]5

 

[Consented to:]6

 

ETHAN ALLEN GLOBAL, INC.

 

By________________________________
Title:

 

 

 

 

______________________________

5 To be added only if the consent of any Issuing Bank other than JPMorgan Chase
Bank, N.A. is required by the terms of the Credit Agreement.

6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 
 Exhibit A

--------------------------------------------------------------------------------

 

  

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 
 Exhibit A

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

OPINION OF LOAN PARTIES’ COUNSEL

 

[Attached]

 

 

 
 Exhibit B

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

[Attached]

 

 

 
 Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of October 21, 2014 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Ethan Allen
Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc., the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as an Issuing Bank. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the duly elected                       of the Borrower;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

 

3.      The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (i) the existence of any condition
or event which constitutes a Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

 

4.     I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;

 

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

 

6.     Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 
 Exhibit D

--------------------------------------------------------------------------------

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
              ,        .

 

ETHAN ALLEN GLOBAL, INC.

 

By:                                                                                           
Name:                                                                        
Title:                                                                           

 

 

 
 Exhibit D

--------------------------------------------------------------------------------

 

  

SCHEDULE I

 

Compliance as of _________, ____ with
Provisions of        and          of
the Agreement

 

 

 
 Exhibit D

--------------------------------------------------------------------------------

 

  

SCHEDULE II

 

Borrower’s Applicable Rate Calculation

 

 

 

 
 Exhibit D

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], 20[__], is
entered into between ________________________________, a _________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement, dated as of October 21, 2014, among Ethan Allen
Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc., the Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*

 

2.     If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

3.     The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

4.     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

 

 
 Exhibit E

--------------------------------------------------------------------------------

 

 

5.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

By:                                                                    
Name:                                                               
Title:                                                                 

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:                                                                    
Name:                                                               
Title:                                                                 

 

 

 
 Exhibit E

--------------------------------------------------------------------------------

 

  

EXHIBIT F

 

LIST OF CLOSING DOCUMENTS’7

 

ETHAN ALLEN GLOBAL, INC.

 

AMENDED AND RESTATED CREDIT FACILITIES

 

October 21, 2014

 

A.     LOAN DOCUMENTS

 

1.

Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Ethan Allen Global, Inc., a Delaware corporation (the “Borrower”), Ethan Allen
Interiors Inc., a Delaware corporation (“Holdings”), the other Loan Parties
party thereto, the financial institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Revolving Lenders in an initial aggregate principal amount of
$100,000,000 and a delayed draw term loan facility to the Borrower from the Term
Lenders in an aggregate principal amount of $50,000,000.

 

SCHEDULES

 

Schedule 2.01

--

Commitments

Schedule 3.05

--

Properties

Schedule 3.06

--

Disclosed Matters

Schedule 3.14

--

Insurance

Schedule 3.15

--

Capitalization and Subsidiaries

Schedule 3.21

--

Credit Card Processors

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

--

Existing Liens

Schedule 6.04

--

Existing Investments

Schedule 6.10

--

Existing Restrictions

 

EXHIBITS

 

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

Forms of Opinions of Loan Parties’ Counsels

Exhibit C

--

Form of Borrowing Base Certificate

Exhibit D

--

Form of Compliance Certificate

Exhibit E

--

Joinder Agreement

Exhibit F

--

List of Closing Documents

Exhibit G

--

U.S. Tax Certificates

 

2.

Promissory notes executed by the Borrower in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(f) of the Credit
Agreement.

 

____________________

7 Each capitalized term used herein shall have the meaning assigned to such term
in the above-defined Credit Agreement. Items appearing in bold and italics shall
be prepared and/or provided by the Borrower and/or Borrower's counsel.

 

 
 Exhibit F

--------------------------------------------------------------------------------

 

 

3.

Amended and Restated Pledge and Security Agreement executed by the Loan Parties,
together with pledged instruments and allonges, stock certificates, stock powers
executed in blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A

--

Type of Entity; Principal Place of Business or Chief Executive Office; FEIN;
State Organization Number; Jurisdiction of Incorporation; Properties Leased by
the Grantors; Properties Owned by the Grantors; Public Warehouses or Other
Locations

Exhibit B

--

Deposit Accounts; Lock Boxes; Securities Accounts

Exhibit C

--

Letter of Credit Rights; Chattel Paper

Exhibit D

--

Patents; Trademarks; Copyrights

Exhibit E

--

[Intentionally Omitted]

Exhibit G

--

List of Pledged Collateral, Securities and other Investment Property

Exhibit H

--

UCC Financing Statement Filing Locations

Exhibit I

--

Form of Amendment

Exhibit J

--

[Intentionally Omitted]

Exhibit K

--

Commercial Tort Claims

Annex I

--

Form of Joinder Agreement

 

4.

Supplemental Confirmatory Grant of Security Interest in United States Trademarks
made by certain of the Loan Parties in favor of the Administrative Agent for the
benefit of the Lenders.

 

Schedule A

--

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

B.     UCC/INTELLECTUAL PROPERTY DOCUMENTS

 

5.

UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

 

6.

Intellectual property search reports under the name of each Loan Party in each
of the U.S. Copyright Office and the U.S. Patent and Trademark Office.

 

C.     CORPORATE DOCUMENTS

 

7.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or the
equivalent thereof) of the jurisdiction of its organization, since the date of
the certification thereof by such Secretary of State (or the equivalent
thereof), (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

 

 
Exhibit F 

--------------------------------------------------------------------------------

 

 

8.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or the equivalent thereof) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

D.     OPINIONS

 

9.

Opinion of Kelley Drye & Warren LLP, counsel for the Loan Parties.

 

10.

Opinion of Eric Koster, General Counsel for the Loan Parties.

 

E.     CLOSING CERTIFICATES AND MISCELLANEOUS

 

11.

A certificate signed by the chief financial officer of the Borrower, dated as of
the Effective Date, stating: (i) that no Default has occurred and is continuing;
(ii) that the representations and warranties contained in Article III of the
Credit Agreement are true and correct as of such date, (iii) certifying any
other factual matters as may be reasonably requested by the Administrative Agent
and (iv) that, after giving effect to the Transactions, the Loan Parties, taken
as a whole, are solvent and will be solvent subsequent to incurring the
Indebtedness in connection with the Transactions.

 

12.

Funding Account notice.

 

13.

Borrowing Base Certificate.

 

14.

Marketing Consent Letter.

 

15.

“Assignment and Assumption” (as defined in the Existing Credit Agreement)
executed by Wells Fargo Capital Finance, LLC, Capital One, National Association,
the Borrower and the Administrative Agent, reflecting the transfer of all of
Wells Fargo Capital Finance, LLC’s rights and obligations under the Existing
Credit Agreement to Capital One, National Association.

 

 

 
 Exhibit F

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 21, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                
Name:
Title:

 

Date: ________ __, 20[ ]

 

 

 

 
 Exhibit G-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 21, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                              
Name:
Title:

 

Date: ________ __, 20[ ]

 

 

 

 
 Exhibit G-2

--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 21, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                                      
Name:
Title:

 

Date: ________ __, 20[ ]

 

 

 

 
 Exhibit G-3

--------------------------------------------------------------------------------

 

  

EXHIBIT G-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 21, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                
Name:
Title:

 

Date: ________ __, 20[ ]

 

 
 Exhibit G-4

--------------------------------------------------------------------------------

 

 

EXECUTION COPY

 

Article XIAMENDED AND RESTATED

 

Article XIIPLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be further
amended or modified from time to time, this “Security Agreement”) is entered
into as of October 21, 2014 by and between Ethan Allen Global, Inc., a Delaware
corporation (the “Borrower”), Ethan Allen Interiors Inc., a Delaware corporation
(“Holdings”), the Domestic Subsidiaries of Holdings listed on the signature
pages hereto or that become party hereto after the date hereof (together with
the Borrower and Holdings, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT

 

The Administrative Agent, the Loan Parties and the Lenders previously entered
into a Credit Agreement dated as of May 29, 2009 (as amended or modified from
time to time prior to the date hereof, the “Existing Credit Agreement”).

 

The Grantors previously entered into the Pledge and Security Agreement, dated as
of May 29, 2009, with the Administrative Agent (as amended or modified from time
to time prior to the date hereof, the “Existing Security Agreement”).

 

The parties to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement in its entirety and, in connection therewith, have
entered into that certain Amended and Restated Credit Agreement, dated as of the
date hereof (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Holdings, the other Loan Parties from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent, which
Credit Agreement provides, subject to the terms and conditions of the Credit
Agreement, for extensions of credit and other financial accommodations by the
Lenders to the Borrower.

 

Each Grantor is entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement and to secure the Secured Obligations that it has agreed to guarantee
pursuant to Article X of the Credit Agreement. Furthermore, each Grantor party
to the Existing Security Agreement wishes to affirm its obligations and liens
under the terms of the Existing Security Agreement and wishes to amend and
restate the terms of the Existing Security Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.     Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.2.     Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

 

1.3.     Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

 

 

 
2 

--------------------------------------------------------------------------------

 

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Secured Parties, (i)
when a Default or Event of Default has occurred and is continuing or (ii)
commencing with the date on which the average daily Availability during the
immediately preceding thirty (30) calendar days is less than or equal to 17.5%
of the Aggregate Revolving Commitment and continuing until such subsequent date
as when the average daily Availability during the immediately preceding thirty
(30) calendar days has exceeded 17.5% of the Aggregate Revolving Commitment for
ninety (90) consecutive days.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Closing Date” means the Effective Date as defined in the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.

 

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

 

“Collection Account” shall have the meaning set forth in Section 7.1(b).

 

“Commercial Tort Claims” means the commercial tort claims of each Grantor,
including each commercial tort claim specifically described in Exhibit K hereto.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by such Loan Party with such banking institution.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Excluded Payments” shall have the meaning set forth in Section 4.6(d).

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Lock Boxes” shall have the meaning set forth in Section 7.1(a).

 

“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).

 

“Material Deposit Accounts” means, collectively, as of any date of
determination, Deposit Accounts with average daily balances, individually or
collectively, during the immediately preceding thirty (30) calendar days equal
to or greater than $750,000.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

 

 

 
 4

--------------------------------------------------------------------------------

 

 

“Receivables” means the Accounts, Credit Card Account Receivables and any other
rights or claims to receive money which are General Intangibles or which are
otherwise included as Collateral.

 

“Required Secured Parties” means (a) prior to the date upon which the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full, the Required Lenders, and (b) after the Credit Agreement has
terminated by its terms and all of the Obligations thereunder have been paid in
full (whether or not the Obligations under the Credit Agreement were ever
accelerated), the Secured Parties holding in the aggregate at least a majority
of the aggregate net early termination payments and all other amounts then due
and unpaid from any Grantor to the Secured Parties in respect of the Secured
Obligations, as determined by the Administrative Agent in its reasonable
discretion.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Securities Account” has the meaning set forth in Article 8 of the UCC.

 

“Security” has the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

GRANT OF SECURITY INTEREST

 

Each Grantor party to the Existing Security Agreement acknowledges and agrees
with the Administrative Agent that the Existing Security Agreement is amended,
restated, and superseded in its entirety pursuant to the terms hereof. Each
Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned or hereafter acquired by or arising
in favor of such Grantor (all of which will be collectively referred to as the
“Collateral”), including:

      

  (i)  all Accounts and Credit Card Account Receivables;

 

 

 
 5

--------------------------------------------------------------------------------

 

 

  (ii)  all Chattel Paper;   (iii) all Copyrights, Patents and Trademarks;  

(iv)

all Documents;

 

(v)

all Equipment;

 

(vi)

all Fixtures;

 

(vii)

all General Intangibles;

 

(viii)

all Goods;

 

(ix)

all Instruments;

 

(x)

all Inventory;

 

(xi)

all Investment Property;

 

(xii)

all cash or cash equivalents;

 

(xiii)

all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

  (xiv) all Deposit Accounts and Securities Accounts;   (xv) all Commercial Tort
Claims; and

 

(xvi)

all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

 

to secure the prompt and complete payment and performance of the Secured
Obligations; provided that, Collateral shall not include the Excluded Assets.

 

Without limiting the foregoing, each of the Grantors party to the Existing
Security Agreement hereby regrants, confirms, ratifies and reaffirms the
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the Existing Security Agreement and agrees that
such security interest (and all filings with any Governmental Authority made in
connection therewith) remain in full force and effect and are hereby ratified,
reaffirmed and confirmed.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:

 

3.1.     Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under the Credit Agreement, and has full power and authority to
grant to the Administrative Agent the security interest in the Collateral
pursuant hereto. The execution and delivery by such Grantor of this Security
Agreement has been duly authorized by all necessary organizational actions of
such Grantor, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit H, the Administrative
Agent will have a fully perfected first priority security interest in that
Collateral of such Grantor in which a security interest may be perfected by
filing, subject only to Liens permitted under the Credit Agreement.

 

 

 
 6

--------------------------------------------------------------------------------

 

 

3.2.     Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

 

3.3.     Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4.     Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

3.5.     Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B.

 

3.6.     Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition except as otherwise set forth
on Exhibit A.

 

3.7.     Letter-of-Credit Rights and Chattel Paper. Exhibit C lists (i) all
Letter-of-Credit Rights of such Grantor with respect to letters of credit having
an aggregate stated amount in excess of $1,000,000 and (ii) all Chattel Paper of
such Grantor. All action by such Grantor necessary or desirable to protect and
perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected first priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under the Credit
Agreement.

 

3.8.     Receivables.

 

(a)     The names of the obligors, amounts owing, due dates and other
information with respect to the Receivables owned by such Grantor are and will
be correctly stated in all material respects in all records of such Grantor
relating thereto and in all invoices and Collateral Reports with respect thereto
furnished to the Administrative Agent by such Grantor from time to time. As of
the time when each Receivable arises, such Grantor shall be deemed to have
represented and warranted that such Receivable and all records relating thereto,
are genuine and in all material respects what they purport to be.

 

(b)     With respect to its Receivables included in the Borrowing Base, except
as specifically disclosed on the most recent Collateral Report, (i) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on such Grantor’s books and
records and any invoices, statements and Collateral Reports with respect thereto
and (ii) such Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor or any Credit Card
Processor which might result in any material adverse change in such Account
Debtor’s or Credit Card Processor’s financial condition.

 

(c)     In addition, with respect to all of its Receivables included in the
Borrowing Base, (i) the amounts shown on all invoices, statements and Collateral
Reports with respect thereto are owing to such Grantor as indicated thereon and
are not contingent; (ii) no payments have been or shall be made thereon except
payments immediately delivered to a Lock Box or a Collateral Deposit Account to
the extent required pursuant to Section 7.1; and (iii) to such Grantor’s
knowledge, all Account Debtors and all Credit Card Processors have the capacity
to contract.

 

 

 
 7

--------------------------------------------------------------------------------

 

 

3.9.     Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report and included in the Borrowing Base, (a) such
Inventory (other than Inventory in transit) is located at one of such Grantor’s
locations set forth on Exhibit A (as supplemented from time to time concurrently
with the delivery of Borrowing Base Certificates) and (b) in the case of
Inventory manufactured or otherwise produced by such Grantor, such Inventory has
been produced in accordance with the Federal Fair Labor Standards Act of 1938,
as amended, and all rules, regulations and orders thereunder.

 

3.10.     Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement (or other short form security agreement or notice
filing) with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, fully perfected first priority security
interests in favor of the Administrative Agent on such Grantor’s Patents,
Trademarks and Copyrights.

 

3.11.     Filing Requirements. None of the Collateral owned by it is of a type
for which security interests or liens may be perfected by filing under any
federal statute except for (a) vehicles and (b) Patents, Trademarks and
Copyrights held by such Grantor. Unless otherwise indicated, all properties on
which any Fixtures are located are listed on Part VII of Exhibit A.

 

3.12.     No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except (a) for financing statements or security agreements
naming the Administrative Agent on behalf of the Secured Parties as the secured
party and (b) as permitted by the Credit Agreement.

 

3.13.     Pledged Collateral.

 

(a)     Exhibit G sets forth a complete and accurate list of all Equity
Interests in Domestic Subsidiaries owned by each Grantor. Such Grantor is the
direct, sole beneficial owner and sole holder of record of the Equity Interests
in such Domestic Subsidiaries, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder. Such Grantor further represents and warrants that (i)
all Pledged Collateral owned by it constituting an Equity Interest of a Domestic
Subsidiary has been (to the extent such concepts are relevant with respect to
such Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest of a Domestic Subsidiary,
either such certificates are Securities as defined in Article 8 of the UCC as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed the Administrative Agent so that the
Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, and (iii) all Pledged Collateral which represents
Indebtedness owed to such Grantor is not in default thereunder.

 

(b)     In addition, (i) none of the Equity Interests in the Domestic
Subsidiaries has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject and (ii) there are existing no options,
warrants, calls or commitments of any character whatsoever relating to such
Pledged Collateral or which obligate the issuer of any Equity Interest included
in the Pledged Collateral to issue additional Equity Interests.

 

(c)     Except as set forth in Exhibit G, such Grantor owns 100% of the issued
and outstanding Equity Interests in the Domestic Subsidiaries owned by it.

 

3.14.     Commercial Tort Claims. All of such Grantor’s Commercial Tort Claims
are listed on Exhibit K, as supplemented from time to time.

 

 

 
 8

--------------------------------------------------------------------------------

 

  

ARTICLE IV

COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

4.1.     General.

 

(a)     Collateral Records. Such Grantor will maintain complete and accurate
books and records in all material respects with respect to the Collateral owned
by it.

 

(b)     Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or indicating such Grantor’s Collateral as as extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Such Grantor also agrees to furnish any such
information described in the foregoing sentence to the Administrative Agent
promptly upon request. Such Grantor also ratifies its authorization for the
Administrative Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

(c)     Locations. Such Grantor will not (i) maintain any Collateral owned by it
at any location other than those locations listed on Exhibit A (as supplemented
from time to time concurrently with the delivery of Borrowing Base
Certificates), (ii) other than with respect to retail locations, change, or add
to, such locations without obtaining a Collateral Access Agreement for each such
location, to the extent required by the Credit Agreement in order for such
Collateral to be included in the Borrowing Base, or (iii) change its principal
place of business or chief executive office from the location identified on
Exhibit A, other than as permitted by Section 4.15.

 

 

4.2.     Receivables.

 

(a)     Certain Agreements on Receivables. Such Grantor will not make or agree
to make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

 

(b)     Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

 

(c)     Delivery of Invoices. Such Grantor will deliver to the Administrative
Agent, immediately upon its request, duplicate invoices in electronic form with
respect to each Account owned by it which, after the occurrence of an Event of
Default, the Administrative Agent may require that it bear such language of
assignment as the Administrative Agent shall specify.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

(d)     Disclosure of Counterclaims on Receivables. If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
promptly disclose such fact to the Administrative Agent in writing if the
aggregate amount of any such dispute, setoff, claim, counterclaim or defense at
such time exceeds $2,000,000. Such Grantor shall send the Administrative Agent a
copy of each credit memorandum in excess of $2,000,000 as soon as issued, and
such Grantor shall promptly report each credit memorandum and each of the facts
required to be disclosed to the Administrative Agent in accordance with this
Section 4.2(d) on the Borrowing Base Certificates submitted by it.

 

(e)     Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

 

4.3.     Inventory and Equipment.

 

(a)     Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall immediately report
to the Administrative Agent any return involving an amount in excess of
$2,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.

 

(b)     Equipment. Such Grantor shall promptly inform the Administrative Agent
of any deletions from its Equipment which individually exceed $7,500,000. Such
Grantor will not, without the Administrative Agent’s prior written consent,
alter or remove any identifying symbol or number on any of such Grantor’s
Equipment constituting Collateral.

 

 

4.4.     Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), to the
extent not already in the physical possession of the Administrative Agent;
provided that, the foregoing shall not require delivery of any Instrument
received by such Grantor pursuant to an acquisition of a dealer so long as such
Grantor does not deliver such Instrument to any other holder of any Grantor’s
Indebtedness, (b) hold in trust for the Administrative Agent upon receipt and
immediately thereafter deliver to the Administrative Agent any such Chattel
Paper, Securities and Instruments constituting Collateral, (c) upon the
Administrative Agent’s request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral and (d) upon the Administrative Agent’s request, deliver
to the Administrative Agent a duly executed amendment to this Security
Agreement, in the form of Exhibit I hereto (the “Amendment”), pursuant to which
such Grantor will pledge such additional Collateral. Such Grantor hereby
authorizes the Administrative Agent to attach each Amendment to this Security
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

 

 

 
10 

--------------------------------------------------------------------------------

 

 

4.5.     Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

 

4.6.     Pledged Collateral.

 

(a)     Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor.

 

(b)     Registration of Pledged Collateral. Such Grantor will permit, after the
occurrence of an Event of Default, any registerable Pledged Collateral owned by
it to be registered in the name of the Administrative Agent or its nominee at
any time at the option of the Required Secured Parties.

 

(c)     Exercise of Rights in Pledged Collateral.

 

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.

 

(ii)     Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence of an Event of Default, without notice, to exercise
all voting rights or other rights relating to the Pledged Collateral owned by
it, including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

 

(iii)     Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Credit Agreement other than any of
the following distributions and payments after the occurrence of an Event of
Default (collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral; (B)
dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

 

 
11 

--------------------------------------------------------------------------------

 

 

(iv)     All Excluded Payments and all other distributions in respect of any of
the Pledged Collateral owned by such Grantor, whenever paid or made after the
occurrence of an Event of Default, shall be delivered to the Administrative
Agent to hold as Pledged Collateral and shall, if received by such Grantor, be
received in trust for the benefit of the Administrative Agent, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary endorsement).

Article XIII

(d)     Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

4.7.     Intellectual Property.

 

(a)     Such Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.

 

(b)     Such Grantor shall notify the Administrative Agent immediately if it
knows that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) which is material to the business of such
Grantor has become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

 

(c)     In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Administrative Agent prior written notice thereof, and, upon
request of the Administrative Agent, such Grantor shall execute and deliver any
and all security agreements, confirmatory grants, and/or notice filings as the
Administrative Agent may request to evidence a first priority security interest
of the Administrative Agent on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

 

(d)     Such Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing but excluding Patents,
Trademarks and Copyrights no longer used in such Grantor’s business), including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.

 

(e)     Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is not material to the conduct of the business or
operations of Holdings and its Subsidiaries, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Administrative Agent shall reasonably request to protect such Patent,
Trademark or Copyright. In the event that such Grantor institutes suit because
any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 4.8.

 

4.8     Commercial Tort Claims. Such Grantor shall promptly, and in any event
within five Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC)
acquired by it and, unless the Administrative Agent otherwise consents, such
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit I hereto, granting to Administrative Agent a first priority security
interest in such commercial tort claim.

 

 

 
12 

--------------------------------------------------------------------------------

 

 

4.9.     Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a face amount in excess of $2,000,000, it shall
promptly, and in any event within two Business Days after becoming a
beneficiary, notify the Administrative Agent thereof and cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Administrative Agent and (ii) agree to direct all payments
thereunder to a Deposit Account at the Administrative Agent or subject to a
Deposit Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.18 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

4.10.     Intentionally Omitted.

 

4.11.     Intentionally Omitted.

 

     4.12.     Insurance. (a)     In the event any Collateral (other than
Collateral that does not constitute Real Property and has a book value of less
than $2,000,000) is located in any area that has been designated by the Federal
Emergency Management Agency as a “Special Flood Hazard Area”, such Grantor shall
purchase and maintain flood insurance on such Collateral (including any personal
property which is located on any real property leased by such Loan Party within
a “Special Flood Hazard Area”). The amount of flood insurance required by this
Section shall at a minimum comply with applicable law, including the Flood
Disaster Protection Act of 1973, as amended.

 

(b)     Within five (5) Business Days following the Closing Date (or such later
date as may be agreed in writing by the Administrative Agent in its sole
discretion), all insurance policies covering Collateral shall name the
Administrative Agent (for the benefit of the Administrative Agent and the other
Secured Parties) as an additional insured or as lender loss payee, as
applicable, and shall contain lender loss payable clauses or mortgagee clauses,
through endorsements in form and substance satisfactory to the Administrative
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Administrative Agent except as otherwise
provided in the Credit Agreement; (ii) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and lender loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty days prior written
notice given to the Administrative Agent.

 

 

(c)     All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrower’s expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.

 

4.13.      Intentionally Omitted.

 

 

 
 13

--------------------------------------------------------------------------------

 

 

4.14.      Deposit Account Control Agreements. Within thirty (30) days (or such
later date as may be agreed to in writing by the Administrative Agent in its
sole discretion) following the Closing Date, such Grantor will provide to the
Administrative Agent a Deposit Account Control Agreement with respect to each
Material Deposit Account of such Grantor, duly executed on behalf of the
applicable banking institution at which such Material Deposit Account is
maintained.

 

 

4.15. Change of Name or Location. Such Grantor shall not (a) change its name as
it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices, or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least thirty days prior written
notice, and taken any reasonable action requested by the Administrative Agent in
connection; provided that, any new location shall be in the continental U.S.

 

4.16 Intentionally Omitted.

 

4.17 Updating of Exhibits to the Security Agreement. The Borrower will provide
to the Administrative Agent, concurrently with the delivery of the certificate
of a Financial Officer of Holdings as required by Section 5.01(d) of the Credit
Agreement, updated versions of the Exhibits to this Security Agreement (provided
that if there have been no changes to any such Exhibits since the previous
updating thereof required hereby, the Borrower shall indicate that there has
been “no change” to the applicable Exhibit(s)).

 

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

 

5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

 

(a)     Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

 

(b)     The breach by any Grantor of any of the terms or provisions of Article
IV or Article VII.

 

(c)     The breach by any Grantor (other than a breach which constitutes an
Event of Default under any other Section of this Article V) of any of the terms
or provisions of this Security Agreement which is not remedied within ten (10)
days after the earlier of knowledge of such breach or notice thereof from the
Administrative Agent.

 

(d)     The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

 

(e)     Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a control agreement, in form and substance satisfactory to the
Administrative Agent, with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

 

 
 14

--------------------------------------------------------------------------------

 

 

 

5.2.

Remedies.

 

(a)     Upon the occurrence of an Event of Default, the Administrative Agent
may, and at the request of the Required Secured Parties shall, exercise any or
all of the following rights and remedies:

 

(i)     those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

 

(ii)     those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

(iii)     give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

 

(iv)     without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)     concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Administrative Agent was the outright owner thereof.

 

(b)     The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c)     The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

(d)     Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

 

 

 
15 

--------------------------------------------------------------------------------

 

 

(e)     If, after the Credit Agreement has terminated by its terms and all of
the Obligations have been paid in full, there remain Swap Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Obligations pursuant to the terms of
the applicable Swap Agreements.

 

(f)     Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

(g)     Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

 

5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence of a Default, each Grantor will:

 

(a)     assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor’s premises or elsewhere;

 

(b)     permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and

 

(c)     take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

 

5.4. Grant of Intellectual property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

 

 

 
16 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.     Account Verification. The Administrative Agent may at any time after an
Event of Default, in the Administrative Agent’s own name, in the name of a
nominee of the Administrative Agent, or in the name of any Grantor communicate
(by mail, telephone, facsimile or otherwise) with the Account Debtors or Credit
Card Processors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Credit Card Account
Receivables, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

 

6.2.     Authorization for Secured Party to Take Certain Action.

 

(a)     Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the reasonable discretion of the Administrative Agent
and appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s reasonable discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) if an Event of Default has occurred and is
continuing, to endorse and collect any cash proceeds of the Collateral, (iii) to
file a carbon, photographic or other reproduction of this Security Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its reasonable discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) subject to the terms of the
Credit Agreement and if an Event of Default has occurred and is continuing, to
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor, (v) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Article VII and
(vi) if an Event of Default has occurred and is continuing, to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder or under any other Loan
Document), and each Grantor agrees to reimburse the Administrative Agent on
demand for any reasonable payment made or any reasonable expense incurred by the
Administrative Agent in connection therewith, provided that this authorization
shall not relieve any Grantor of any of its obligations under this Security
Agreement or under the Credit Agreement.

 

(b)     All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.

 

6.3.     Proxy. Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent as its proxy and attorney-in-fact (as set forth in Section
6.2 above) with respect to its Pledged Collateral, including the right to vote
such Pledged Collateral, with full power of substitution to do so. In addition
to the right to vote any such Pledged Collateral, the appointment of the
Administrative Agent as proxy and attorney-in-fact shall include the right to
exercise all other rights, powers, privileges and remedies to which a holder of
such Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, calling special meetings of shareholders and
voting at such meetings). Such proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any such Pledged
Collateral on the record books of the issuer thereof) by any person (including
the issuer of such Pledged Collateral or any officer or agent thereof), upon the
occurrence of a Default.

 

 

 
17 

--------------------------------------------------------------------------------

 

 

6.4.     Nature of Appointment; Limitation of Duty. The appointment of the
Administrative Agent as proxy and attorney-in-fact in this Article VI is coupled
with an interest and shall be irrevocable until the date on which this Security
Agreement is terminated in accordance with Section 8.14. Notwithstanding
anything contained herein, neither the administrative agent, nor any other
secured party, nor any of their respective affiliates, officers, directors,
employees, agents or representatives shall have any duty to exercise any right
or power granted hereunder or otherwise or to preserve the same and shall not be
liable for any failure to do so or for any delay in doing so, except in respect
of damages attributable solely to their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction; provided
that, in no event shall they be liable for any punitive, exemplary, indirect or
consequential damages.

 

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

 

 

7.1.     Collection of Receivables.

 

(a)      Within thirty (30) days (or such later date as may be agreed to in
writing by the Administrative Agent in its sole discretion) following the
Closing Date, each Grantor shall (a) execute and deliver to the Administrative
Agent Deposit Account Control Agreements for each Deposit Account maintained by
such Grantor into which all cash, checks or other similar payments relating to
or constituting payments made in respect of Receivables will be deposited (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B, and (b) establish lock box service (the “Lock Boxes”) with
the bank(s) set forth in Exhibit B, which lock boxes shall be subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Administrative Agent and shall be accompanied by an acknowledgment by the
bank where the Lock Box is located of the Lien of the Administrative Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to the Collection Account (a “Lock Box Agreement”). After the Closing
Date, each Grantor will comply with the terms of Section 7.2.

 

(b)     Upon the establishment of the Lock Boxes pursuant to Section 7.1(a),
each Grantor shall direct all of its Account Debtors to forward payments on
Receivables directly to Lock Boxes subject to Lock Box Agreements. The
Administrative Agent shall have sole access to the Lock Boxes at all times and
each Grantor shall take all actions necessary to grant the Administrative Agent
such sole access. At no time shall any Grantor remove any item from a Lock Box
or from a Collateral Deposit Account without the Administrative Agent’s prior
written consent. Upon the establishment of the Lock Boxes pursuant to Section
7.1(a), if any Grantor should refuse or neglect to notify any Account Debtor to
forward payments on Receivables directly to a Lock Box subject to a Lock Box
Agreement after notice from the Administrative Agent, the Administrative Agent
shall, notwithstanding the language set forth in Section 6.2(b), be entitled to
make such notification directly to Account Debtor. If, notwithstanding the
foregoing instructions, any Grantor receives any proceeds of any Receivables,
such Grantor shall receive such payments as the Administrative Agent’s trustee,
and, upon the establishment of the Lock Boxes pursuant to Section 7.1(a), shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a
Collateral Deposit Account. All funds deposited into any Lock Box subject to a
Lock Box Agreement or a Collateral Deposit Account will be swept on a daily
basis into a collection account maintained by the Borrower with, and subject to
the Control of, the Administrative Agent (the “Collection Account”). The
Administrative Agent shall hold and apply funds received into the Collection
Account as provided by the terms of Section 7.3.

 

7.2.     Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account or any Material Deposit Account or
establishing a new Lock Box, each Grantor shall cause each bank or financial
institution in which it seeks to open (i) a Collateral Deposit Account or
Material Deposit Account, to enter into a Deposit Account Control Agreement with
the Administrative Agent in order to give the Administrative Agent Control of
such Collateral Deposit Account or Material Deposit Account, as applicable, and,
in the case of Collateral Deposit Accounts, provide for a daily sweep into the
Collection Account, or (ii) a Lock Box, to enter into a Lock Box Agreement with
the Administrative Agent in order to give the Administrative Agent Control of
the Lock Box and provide for a daily sweep into the Collection Account. In the
case of Deposit Accounts or Lock Boxes maintained with Secured Parties, the
terms of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.

 

 

 
18 

--------------------------------------------------------------------------------

 

 

7.3.     Application of Proceeds; Deficiency. Collections which are received
into the Collection Account shall be deposited into the Borrower’s Funding
Account; provided that, during each Cash Dominion Period, all amounts deposited
in the Collection Account shall be deemed received by the Administrative Agent
in accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited to the Collection Account, be applied (and allocated) by
Administrative Agent in accordance with Section 2.10(b) of the Credit Agreement.
The Administrative Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.11 of the Credit Agreement, to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations have been satisfied, shall
be deposited by the Administrative Agent into such Grantor’s general operating
account with the Administrative Agent. The Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by Administrative Agent or any other Secured Party to
collect such deficiency.

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1.     Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

8.2.     Limitation on Administrative Agent’s and other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

 

 

 
 19

--------------------------------------------------------------------------------

 

 

8.3.     Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

8.4.     Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

 

8.5.     Intentionally Omitted.

 

8.6.     Intentionally Omitted.

 

8.7.     No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent and each Grantor and then only to the extent in such
writing specifically set forth; provided that, the addition of any Subsidiary as
a Grantor hereunder pursuant to Section 8.21 shall not require receipt of any
consent from or execution of any documentation by any other Grantor party
hereto. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the other Secured Parties until the Secured Obligations have been paid
in full.

 

 

 
 20

--------------------------------------------------------------------------------

 

 

8.8.     Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

8.9.     Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

8.10.     Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

8.11.     Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

8.12.     Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

 

8.13.     Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

 

 

 
 21

--------------------------------------------------------------------------------

 

 

8.14.     Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or, at the discretion of the Administrative
Agent, a back-up standby Letter of Credit satisfactory to the Administrative
Agent and the Issuing Bank has been delivered to the Administrative Agent as
required by the Credit Agreement) and no commitments of the Administrative Agent
or the other Secured Parties which would give rise to any Secured Obligations
are outstanding.

 

8.15.     Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

 

8.16.     CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

8.17.     CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION.

 

8.18.     WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING,
DIRECTLY OR INDIRECTLY, ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

8.19.     Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees (each such Person being called an “Indemnitee”), from and
against any and all liabilities, damages, penalties, suits, costs, and expenses
of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not any Indemnitee is a party
thereto) imposed on, incurred by or asserted against any Indemnitee, in any way
relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by any Indemnitee or any Grantor, and any claim for Patent,
Trademark or Copyright infringement); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

8.20.     Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

 

 
 22

--------------------------------------------------------------------------------

 

 

8.21.     Joinder of Additional Guarantors. The Grantors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Administrative Agent a Joinder Agreement
substantially in the form of Annex I attached hereto, and upon such execution
and delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such Joinder Agreement shall not require
the consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

 

ARTICLE IX

NOTICES

 

9.1.     Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.

 

9.2.     Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the other Secured Parties may change the address for service of notice
upon it by a notice in writing to the other parties.

 

ARTICLE X

THE ADMINISTRATIVE AGENT     

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

 

[Signature Page Follows]

 

 

 
23 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

 

 

ETHAN ALLEN GLOBAL, INC.,

 

 

By:________________________________
Name:

Title:

 

 

ETHAN ALLEN INTERIORS INC.

 

 

By:_________________________________

Name:

Title:

 

 

ETHAN ALLEN OPERATIONS, INC.

 

 

By:_________________________________

Name:

Title:

 

 

ETHAN ALLEN REALTY, LLC

 

By: Ethan Allen Operations, Inc., its sole member

 

 

By:_________________________________

Name:

Title:

 

 

ETHAN ALLEN RETAIL, INC.

 

 

By:_________________________________

Name:

Title:

 

 

 
Signature Page to
Amended and Restated Pledge and Security Agreement
 

--------------------------------------------------------------------------------

 

 

LAKE AVENUE ASSOCIATES, INC.

 

 

By:_________________________________

Name:

Title:

 

 

MANOR HOUSE, INC.

 

 

By:_________________________________

Name:

Title:

 

 

 
 Signature Page to
Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:_________________________________

Name:

Title:

 

 

 
 Signature Page to
Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9, 3.11 and 9.1 of Security Agreement)

 

 

NOTICE ADDRESS FOR ALL GRANTORS

 

 

                                                                  

 

 

c/o                                                             

 

 

                                                                   

 

 

Attention:                                                 

 

 

Facsimile:                                                  

 

 

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

 

 

I.       Name of Grantor: _____________________________________

 

II.      State of Incorporation or Organization: _______________________________

 

III.     Type of Entity: _______________________________________

 

IV.     Organizational Number assigned by State of Incorporation or
Organization: _________________

 

V.       Federal Identification Number: ________________________________

 

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 

 

                                                              

                                                              

                                                              

                                                               

 

Attention:                                            

 

VII.     Locations of Collateral:

 

(a)     Properties Owned by the Grantor:

 

 

 

 

 

(b)     Properties Leased by the Grantor (Include Landlord’s Name):

 

 

 

 

 

(c)     Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements   (include name of Warehouse Operator or other Bailee or
Consignee):

 

 
 

--------------------------------------------------------------------------------

 

 

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

 

 

I.       Name of Grantor: _____________________________________

 

II.      State of Incorporation or Organization: _______________________________

 

III.     Type of Entity: _______________________________________

 

IV.     Organizational Number assigned by State of Incorporation or
Organization: _________________

 

V.       Federal Identification Number: ________________________________

 

VI.

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 

 

                                                              

                                                              

                                                              

                                                               

 

Attention:                                              

 

 

VII.     Locations of Collateral:

 

(a)     Properties Owned by the Grantor: 

 

 

 

 

(b)     Properties Leased by the Grantor (Include Landlord’s Name): 

 

 

 

 

(c)     Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

 

 

 

 

 

[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH GRANTOR]

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Grantor

Name of Institution

Account Number

Check here if

Deposit Account is

a Collateral

Deposit Account

Description of

Deposit Account 

if not a Collateral

Deposit Account

                                                 

 

 

 

LOCK BOXES

 

Name of Grantor

Name of Institution

Lock Box Number

                             

 

 

SECURITIES ACCOUNTS

 

 

Name of Grantor

Name of Institution

Account Number

Check here if

Securities Account

is a Collateral

Deposit Account

Description of

Securities Account

if not a Collateral

Deposit Account

                                                 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

(See Section 3.7 of Security Agreement)

 

LETTER OF CREDIT RIGHTS

 

 

 

 

 

 

 

 

 

CHATTEL PAPER

 

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

 

Name of Grantor

Patent Description

Patent Number

Issue Date

               

 

 

PATENT APPLICATIONS

 

Name of Grantor

Patent Application

Application Filing Date

Application Serial Number

                       

 

 

TRADEMARKS

 

Name of Grantor

Trademark

Registration Date

Registration Number

                       

 

 

TRADEMARK APPLICATIONS

 

Name of Grantor

Trademark Application

Application Filing Date

Application Serial Number

                       

 

 

COPYRIGHTS

 

Name of Grantor

Copyright

Registration Date

Registration Number

                       

 

 

COPYRIGHT APPLICATIONS

 

Name of Grantor

Copyright Application

Application Filing Date

Application Serial Number

                       

 

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Grantor

Name of Agreement

Date of Agreement

Parties to Agreement

                       

 

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT E

 

 

INTENTIONALLY OMITTED

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

 

INTENTIONALLY OMITTED

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

 

STOCKS

 

Name of

Grantor

 

Issuer

 

Certificate Number(s)

 

Number of Shares

 

Class of Stock

Percentage of

Outstanding

Shares

                                               

 

 

BONDS

 

Name of

Grantor

Issuer

Number

Face Amount

Coupon Rate

Maturity

                                               

 

 

GOVERNMENT SECURITIES

 

Name of

Grantor

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

                                                       

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

Issuer

Description of Collateral

Percentage Ownership

Interest

                               

 

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

Filing Office

Ethan Allen Global, Inc.

Secretary of State of the State of Delaware

Ethan Allen Interiors Inc.

Secretary of State of the State of Delaware

Ethan Allen Operations, Inc.

Secretary of State of the State of Delaware

Ethan Allen Realty, LLC

Secretary of State of the State of Delaware

Ethan Allen Retail, Inc.

Secretary of State of the State of Delaware

Lake Avenue Associates, Inc.

Secretary of State of the State of Connecticut

Manor House, Inc.

Secretary of State of the State of Delaware

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

(See Section 4.4 and 4.8 of Security Agreement)

 

AMENDMENT

 

 

 

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Amended and Restated Pledge and Security Agreement, dated as of
October 21, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Security Agreement”), between the
undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Security Agreement and shall secure all Secured Obligations referred to in the
Security Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO AMENDMENT

 

STOCKS

 

Name of

Grantor

Issuer

Certificate

Number(s)

Number of

Shares

Class of Stock

Percentage of

Outstanding

Shares

                                               

 

BONDS

 

Name of

Grantor

Issuer

Number

Face Amount

Coupon Rate

Maturity

                                               

 

GOVERNMENT SECURITIES

 

Name of

Grantor

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

                                                       

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of

Grantor

Issuer

Description of Collateral

Percentage Ownership

Interest

                               

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

COMMERCIAL TORT CLAIMS

 

Name of Grantor

Description of Claim

Parties

Case Number; Name of

Court where Case was

Filed

               

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

 

INTENTIONALLY OMITTED

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

(See “Commercial Tort Claims” Definition)

 

COMMERCIAL TORT CLAIMS

  

 
 

--------------------------------------------------------------------------------

 

  

ANNEX I

 

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Grantor]

[Address of New Grantor]

 

[Date]

 

 

 

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Pledge and Security Agreement (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of October 21, 2014, made by ETHAN ALLEN GLOBAL, INC., a
Delaware corporation (the “Borrower”), Ethan Allen Interiors Inc., a Delaware
corporation (“Holdings”), the other Grantors party thereto and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).

 

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [__________] (the “New Grantor”), pursuant to Section 8.21 of
the Security Agreement. The New Grantor hereby agrees to be bound as a Grantor
to the Security Agreement by all of the terms, covenants and conditions set
forth in the Security Agreement to the same extent that it would have been bound
if it had been a signatory to the Security Agreement on the date of the Security
Agreement. Without limiting the generality of the foregoing, the New Grantor
hereby grants and pledges to the Administrative Agent, as collateral security
for the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral and expressly assumes all obligations and liabilities
of a Grantor thereunder. The New Grantor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Grantors contained in the Security Agreement.

 

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Grantor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

  

 
 Exhibit G-4

--------------------------------------------------------------------------------

 

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NEW GRANTOR] 

 

 

 

 

 

 

 

By: 

 

 

 

Name: 

 

 

Title 

 

 

AGREED TO AND ACCEPTED:

 

JPMORGAN CHASE BANK, N.A.,

 as Administrative Agent

 

By:                  
Name:
Title:

 

[Schedules to be attached]

 